ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_09_FR.txt. 116

OPINION DISSIDENTE DE M. ARMAND-UGON

PREMIÈRE EXCEPTION

J'ai le vif regret de ne pouvoir m’associer aux conclusions auxquelles
la Cour est parvenue dans le présent arrêt et je me prévaux du droit
d’exposer les raisons de mon dissentiment.

La première exception préliminaire se fonde sur le désistement
effectué dans la procédure de la première requête. Le Gouvernement
belge demanda ce désistement en invoquant le paragraphe 2 de l’article 69
du Règlement de la Cour ; ce désistement fut accepté par le Gouverne-
ment espagnol à la demande expresse du Gouvernement belge et la
Cour prescrivit que l'affaire fût rayée du rôle.

Les deux Parties contestent la portée du désistement. Pour le Gou-
vernement belge il s’agit d’un simple désistement de l'instance ; pour
le Gouvernement espagnol ce désistement aurait mis fin au droit de
porter l'affaire devant la Cour.

Il appartient à la Cour d'interpréter cet acte juridique. C’est une
formule correcte que cet acte soit interprété par l'organe dont il émane.

Le désistement en question est un contrat judiciaire dont l’objet doit
être déterminé avec précision ; il n'existe que sur le point qui a fait l’objet
de l'accord des Parties. Sa portée doit rester limitée à leur volonté.
La proposition de désistement a été acceptée par la Partie défenderesse ;
un accord des Parties est donc intervenu. Le paragraphe 2 de l’article 69,
du Règlement implique la réalisation d’un accord ; il faut voir dans
Vacte réalisé un contrat judiciaire qui, naturellement, lie les deux
Parties.

La question que soulève ce contrat est de fixer sa nature, son étendue
et ses effets.

*
x Ok

Le Statut de la Cour en son article 30 autorise celle-ci à déterminer
par un règlement le mode suivant lequel elle exercera ses attributions
et à fixer notamment sa procédure.

On attribue à un organe international la faculté de créer des règles
de droit en toute indépendance. Si le droit international repose sur
l'accord des Etats, soit exprès, soit tacite, dans le cas de l’article 30 du
Statut, une nouvelle source créatrice se fait jour. La Cour permanente
et la Cour internationale créées par les Etats ont la fonction de dicter
des règles de droit, impérativement, comme dans la législation nationale.

114
117 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

On a justement pu soutenir que le Réglement de la Cour a la valeur
d’une convention internationale qui lie tous les Etats mais que, par la
volonté des mémes Etats, ces normes peuvent étre modifiées ou abrogées
par la Cour. La Cour admet à l'article 31 du Règlement que les parties
peuvent d’un commun accord lui demander des modifications ou addi-
tions particulières des sections 1, 2 et 4 du titre II du Règlement.
La rubrique Des arrangements amiables et des désistements se trouvant
dans la première section, les articles 68 et 69 auraient pu être modifiés
ou complétés par le commun accord des Parties en la présente affaire,
avec l’assentiment de la Cour. Les Parties n’ont pas exercé cette faculté.

Pour comprendre la signification et la portée des articles 68 et 69
du Règlement, il est indispensable d'examiner les sources de ces deux
dispositions.

L'article 68 est une refonte de l’article 61 du Règlement de 1922.
L'origine de cet article 61 se trouve dans les travaux de la Cour per-
manente de janvier-mars 1922 qui dressa le premier Règlement de cette
Cour.

La Cour permanente examina tout d’abord un questionnaire des
points à développer dans le projet de premier Règlement. Un des points
de ce questionnaire était le suivant : Est-ce que les parties peuvent
dessaisir la Cour une fois qu'elles l'ont saisie ? (Série D n° 2, p. 291.) Un
premier article portant le n° 44, paragraphe I et paragraphe 2,
de l’annexe 21 5), page 304, donnait une réponse à cette question. Ce
texte, qui portait sur les n°5 63 et 64, fut adopté (p. 154) et figura en
définitive dans le premier Règlement avec le n° 67.

La discussion du questionnaire (p. 83) fit ressortir, selon M. Anzilotti,
que la juridiction de la Cour repose entièrement sur la volonté des
parties et que pour cette raison le désir des parties devrait prévaloir
dans tous les cas. Lord Finlay ajouta : il est convenu que les parties
doivent avoir le droit de dessaisir la Cour d'un commun accord après
l'avoir saisie.

L'article 61 primitif, actuellement 68, visait deux cas : celui de l'accord
des parties sur la solution du litige et celui de l’accord des parties en vue
de renoncer à la procédure, c’est-à-dire de dessaisir la Cour de l'affaire.
Dans chaque cas, on prescrivait la radiation de l’affaire du rôle. Dans
l'esprit des auteurs de cet article 61, si le désistement était accompli
de commun accord des parties, le dessaisissement de la Cour était conclu.
Cette renonciation à poursuivre l'instance équivalait à un dessaisissement.

Lors de la préparation du Règlement du 22 mars 1936, on transcrivit,
à la note 2, de la page 318, série D, troisième addendum au n° 2, une dis-
cussion à propos de l’article 61 du premier Règlement. Cet extrait
du procès-verbal est du 12 mai 1933.

Le baron Rolin-Jaequemyns estima dans ce procès-verbal que, si « un

IIS
118 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

gouvernement a déclaré prendre acte de la déclaration de l’autre gou-
vernement, de cette manière un accord s’est formé entre les deux
parties, et par conséquent l’article 61 trouve son application». Le
Greffier rappela alors que l’article 68 avait été appliqué dans deux cas
d’affaires introduites par requête unilatérale, affaire Sino-belge et affaire
de l’Usine de Chorzow.

La discussion prit fin avec l'intervention de sir Cecil Hurst :

«s’il y a accord entre les parties pour dessaisir la Cour, la compé-
tence de celle-ci est épuisée et il n’y a même pas matière à ordon-
nance, puisque la compétence de la Cour tire exclusivement sa
source de l’accord des deux parties ».

Selon lui,

«le désistement du demandeur seul ne suffit pas par lui-même pour
dessaisir la Cour ; il doit, pour atteindre ce résultat, être accompagné
du consentement de l’autre partie. À son avis, l’article 61 du Règle-
ment, qui ne traite que de l'accord entre les parties, ne vise pas le
cas présent. »

La réforme de 1036, en établissant le paragraphe 2 de l’article 69,
a eu pour but d'introduire le désistement unilatéral et de compléter les
idées qui se trouvaient dans l’article 61. Jusqu'à présent, disait le
jonkheer van Eysinga,

«on était d'accord seulement sur le fait que le désistement était
possible si les deux parties agissaient ensemble. Par Particle 69,
paragraphe 2, la Commission a entendu consacrer la possibilité du
désistement unilatéral. »

Selon M. Fromageot, la formule proposée n’accordait’ pas une possi-
bilité qui n'existait pas jusqu'alors. Cette possibilité en fait existait,
et la meilleure preuve en est qu’elle s'était manifestée à plusieurs
reprises. Il s’agissait, selon lui, d’une question de rédaction.

Ces antécédents permettent d’affirmer que le paragraphe 2 de l’article 69
n'a eu pour but que d’incorporer par une disposition du Règlement une
pratique antérieure.

Loin d'établir un désistement d'instance, elle a adopté un désistement
qui, s’il est accepté par l'autre partie, crée un accord pour mettre fin
à la procédure. Le paragraphe 2 de l'article 69 a, dans ce cas, le même
contenu juridique que le désistement d’un commun accord de l’article 68,
ancien article 61 du premier Règlement, lequel, selon sir Cecil Hurst,
avait pour finalité d’épuiser la compétence.

116
119 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

Le paragraphe 2 de l’article 60, d’autre part, n’introduisait pas le droit
de réintroduire la requête ; la compétence ayant pris fin, un tel droit
n'était pas concevable. Un tel droit pour être exercé devait se fonder
sur une disposition du Règlement que celui-ci ne contient pas.

*
* *

Quant la Cour est saisie d’un différend, il peut se terminer par un
arrét, mais il y a d’autres moyens de mettre fin aux litiges. L’article 20,
paragraphe 2 du Réglement, dans sa rubrique XVIII, dispose que la
nature de la solution du procès doit être indiquée ; son effet immédiat ne
peut être autre que la radiation du rôle. Dès qu’est ordonnée la radiation
du rôle, c’est que l’affaire a une solution définitive.

Le désistement, tel qu’il est organisé par les articles 68 et 69 du
Règlement !, ouvre une autre possibilité d'obtenir la radiation du rôle.
Ces deux articles sont groupés sous la rubrique Des arrangements amiables
et des désistements ; il y a un rapprochement entre ces deux situations.

L’article 68 permet aux parties de se mettre d’accord pour la solution
du litige, soit par arrangement amiable, soit par renonciation à pour-
suivre la procédure. Dans ces deux cas, la volonté des parties met fin
au procès et la Cour prend acte de l'accord ou du désistement et ordonne

la radiation de l’affaire sur le rôle sur simple communication des liti-

 

1 Article 68

Avant le prononcé de l'arrêt, si les parties tombent d’accord sur la solution à
donner au litige et le font connaître par écrit à la Cour ou si, d’un commun accord,
elles lui font connaître par écrit qu'elles renoncent à poursuivre l'instance, la Cour,
ou le Président si la Cour ne siège pas, rend une ordonnance leur donnant acte
de leur arrangement amiable ou prenant acte de leur désistement et dans chaque
cas prescrivant la radiation de l’affaire sur le rôle.

Article 69

1. Si, au cours d’une instance introduite par requête, la partie demanderesse
fait connaître par écrit à la Cour qu'elle renonce à poursuivre la procédure, et
si, à la date de la réception par le Greffe de ce désistement, la partie défenderesse
n'a pas encore fait acte de procédure, la Cour, ou le Président si la Cour ne siège
pas, rend une ordonnance prenant acte du désistement et prescrivant la radiation
de l'affaire sur le rôle. Copie de ladite ordonnance est adressée par le Greffier à
la partie défenderesse.

2. Si, à la date de la réception du désistement, la partie défenderesse a déjà
fait acte de procédure, la Cour ou, si elle ne siège pas, le Président fixe un délai
dans lequel ladite partie doit déclarer si elle s'oppose au désistement. Si, dans le
délai fixé, il n’est pas fait opposition au désistement, celui-ci est réputé acquis et
la Cour ou, si elle ne siège pas, le Président rend une ordonnance en prenant acte
et prescrivant la radiation de l’affaire sur le rôle. S'il est fait opposition, l'instance
se poursuit.

117
120 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

gants. Evidemment les parties ne pourront pas revenir sur ce qu’eiles
ont stipulé quant à leur accord. Dans un cas et dans l’autre, l'affaire
est définitivement enlevée à la compétence de la Cour.

Le paragraphe 2 de l’article 69 envisage un désistement qui nécessite
aussi l’accord des parties, celui de la partie défenderesse pouvant être
implicite. Dans le cas présent, il a été expressément donné à la demande
de la partie demanderesse. Le désistement a donc été acquis. La Cour
a pris acte des communications ainsi reçues des deux gouvernements
et a rayé l'affaire du rôle, le procès ayant pris fin.

Cette disposition ne spécifie pas si elle prévoit un désistement d'action
ou un désistement d'instance, suivant la distinction établie par le droit
interne de certains Etats. Le Gouvernement belge appuie sa thèse sur
une conception dogmatique du désistement qu'il tire, par analogie,
du droit interne. Il soutient qu'un désistement suppose l'abandon de
l'instance et que, pour qu'il comprenne l'abandon de l’action, il doit
y avoir une renonciation à celle-ci. La vulnérabilité de cette thèse
réside précisément dans le fait qu’elle se fonde sur une analogie, en tant
qu’elle applique à la procédure de la Cour les principes de l’ordre procé-
dural interne. Le Règlement a établi sur le désistement un régime
qui lui est propre et qui est indépendant du régime des législations
internes, lesquelles ne peuvent ni compléter ni interpréter le régime
du Règlement. Ce n’est pas dans un argument d’analogie qu'il convient
de chercher la pensée qui a motivé le paragraphe 2 de l’article 69. Ce sont
le droit réglementaire et la procédure applicables devant la Cour inter-
nationale de Justice qui régissent la présente affaire et non le droit
interne de certains Etats.

Le Règlement ne fait aucune référence à ces deux espèces de désiste-
ments. Lors de la revision du Règlement, en 1936, les membres de la
Cour permanente n’ont à aucun moment de leurs débats envisagé le fond
des désistements organisés par les articles 68 et 69. Les membres de la
Cour savaient fort bien que le droit interne de certains Etats et quelques
règlements de tribunaux arbitraux mixtes acceptaient le désistement
d'instance et le désistement d'action, mais à l’occasion de la revision du
Règlement, aucune allusion ne fut faite à cette distinction. Le Règlement
ne poursuivait qu'un but, celui d’instituer un moyen pour mettre un
terme à la procédure ou à l'instance. Si l’objet du désistement était
simplement l'instance, la partie intéressée devait l’exprimer clairement,
la compétence de la Cour étant consensuelle. Si les textes ayant trait au
désistement déposés par les parties ne contenaient aucune indication,
alors se présentait un problème d'interprétation selon les règles du droit
international que la Cour permanente avait établies.

Le paragraphe 2 de l’article 69 est une disposition de caractère conven-
tionnel qui ne permet aux parties que ce qu’elle prévoit ; on ne peut

118
121 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

étendre les attributions qu'ont les gouvernements à des situations non
prévues par ce texte. Les déclarations de droits de l’homme autorisent
celui-ci à faire tout ce que la loi ne lui interdit pas mais, en droit public,
la compétence des organes créés par ce droit ne peut s'exercer que dans
les limites qui leur sont assignées ; il ne leur est permis que ce qui est
prévu par les textes ou ce qui est absolument nécessaire pour réaliser
ce qui est prévu par les textes. Le paragraphe 2 ne prévoit pas le droit
de réintroduction d’une affaire après désistement, par la voie d’une
nouvelle requête ; il ne se dégage de ce texte aucune présomption
autorisant un tel droit. Il n’y a du reste aucun principe général de droit
favorable à cette possibilité de nouvelle requête, qui pour être admise
en droit interne doit s'appuyer généralement sur des textes.

Il n'y a pas de précédents à la Cour favorables à l'existence de ce
droit de réintroduction. C’est la première fois que la Cour est saisie d’une
telle prétention.

Le droit de réintroduction ne trouve aucun appui dans le Règlement ;
il ne peut se déduire de la pratique de la Cour ni de la pratique des Etats
en matière arbitrale. Les législations internes sur ce point sont diver-
gentes. Ce droit ne peut résulter que d’une réserve expresse contenue
dans le désistement accepté par les parties ; une telle réserve manque
dans le cas présent.

Le désistement homologué par la Cour a eu l'accord des Parties de
façon expresse. Les groupes privés avaient négocié un accord, lequel
impliquait un désistement préalable. Cet accord a été reconnu par le
Gouvernement belge. L'objet de l’accord privé était le retrait définitif
de la demande et sa raison d’être était que les groupes de la Sidro
et de la Fecsa puissent entamer des négociations afin de trouver une
solution a leur différend.

Le Gouvernement espagnol, en répondant à la demande que lui
faisait le Gouvernement belge d’accepter le désistement proposé, devait
tenir compte des règles de procédure de la Cour. Le désistement du
paragraphe 2 de l’article 69 n’est par lui-même un désistement d'instance
que si la partie qui le dépose veut lui donner ce seul effet ; dans ce cas,
on doit l'indiquer clairement. Une considération d'ordre général vient
appuyer cette manière de voir : la juridiction internationale ne doit
pas être équivoque et le rapport entre Etats sur ce point ne doit pas être
imprécis et se prêter à la chicane. D'autre part, le Gouvernement espagnol
entendait que le désistement proposé par le Gouvernement belge conte-
nait quelque chose de plus qu’un simple désistement d’instance.

119
122 BARCELONA TRACTION (or. DISS. ARMAND-UGON)

*
* *

Le principe de l'égalité des parties dans le procès est bien un principe
établi par l’article 35, paragraphe 2, du Statut, les dispositions du Règle-
ment et la jurisprudence de la Cour. La Cour internationale, en son
avis sur les Jugements du tribunal administratif (C.I.J. Recueil 1956,
p. 86), a dit: «Le principe de l'égalité entre les parties découle des
exigences d’une bonne administration de justice.» Le désistement de
l'instance, en soi, favorise évidemment le demandeur, lui permettant de
corriger les erreurs d'une première requête en en réintroduisant une
nouvelle. C’est ce que reconnaît le Gouvernement belge dans ses obser-
vations : il a dû tenir compte des critiques que la première requête avait
suscitées de la part du Gouvernement espagnol. Si le texte qui établit
le désistement ne dit pas clairement qu'il s’agit d'un désistement de
l'instance, la partie qui veut lui donner un tel effet doit préciser sans
détours ses intentions et le contenu de son avis de désistement. C'est pour
elle un devoir. Le défendeur est ainsi informé des intentions de la partie
qui se désiste, pour donner son assentiment ou son refus au désistement
en pleine connaissance de cause.

Le Gouvernement belge soutient que, si le Gouvernement espagnol
a commis une erreur de droit en interprétant sa lettre de désistement
comme un retrait définitif de la réclamation et non comme un désistement
de l'instance, il doit en supporter les conséquences. Il n’est pas démontré
que le paragraphe 2 de l’article 69 du Règlement ait prévu un désistement
d'instance ni que cette disposition permette la réintroduction d’une
nouvelle requête. Pour savoir s’il y a eu une error juris, il faut tout
d'abord savoir quel est le droit. C’est précisément la question qui est
devant la Cour.

Si la pratique de la Cour autorise des modifications des conclusions
primitives, elle ne permet pas de changement de l’objet de la requête
qui doit demeurer le même tout au long de l'instance.

En conclusion, selon le paragraphe 2 de l’article 69 du Règlement,
toute demande de désistement non assortie de réserve doit être considérée
comme une renonciation au droit de présenter une nouvelle requête.
De cette disposition, le droit de réintroduction ne ressort. pas ; il doit
ressortir du texte de la demande de désistement.

S'il appartient à la Cour d’interpréter le contrat judiciaire du désiste-
ment intervenu, elle doit prendre en considération les preuves présentées
par les deux gouvernements qui ont déterminé son adoption. Il convient
d'établir l’histoire des pourparlers entre les deux groupes privés ; c’est

120
123 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

seulement aprés que l’on pourra apprécier la valeur et le contenu des
preuves.

On ne peut pas situer la demande de désistement dans le vide. Elle
ne se conçoit et elle ne se comprend que dans le cadre des conversations
et des pourparlers qui lui ont donné naissance. C’est à la lumière de
ces faits et des actes des intéressés qu’elle doit se lire et s’interpréter.
Il y a entre eux un enchainement qui les relie à leur point d’aboutisse-
ment. Une relation s'établit entre eux qui dévoile l’objet et le motif
du désistement. Ces divers faits et actes, qui constituent le contexte du
désistement, sont liés par une corrélation logique ; les uns sont l’explica-
tion des autres. Tous ces éléments ont eu leur influence sur la rédaction
de la demande de désistement, laquelle doit être considérée en fonction
des circonstances dans lesquelles elle a été déposée et soumise à la déci-
sion de l’autre Partie. Ces conversations ont commencé entre la Sidro
et la Fecsa, avec comme intermédiaire choisi par les deux groupes le
comte de Motrico. Elles se sont poursuivies entre la Sidro et le Gouverne-
ment belge et finalement la formule a été communiquée au Gouverne-
ment espagnol. Les conversations, entamées au mois d'octobre 1960,
ont pris fin en avril 1961.

Les documents échangés pendant ces conversations doivent être pris
en considération par la Cour pour connaître l'intention commune des
Parties, laquelle doit prévaloir sur le sens littéral des termes. Tout acte
juridique est lié à la volonté réelle des intéressés. Les deux gouverne-
ments ont admis comme élément de preuve la documentation relative
à ces conversations, laquelle a été soigneusement examinée dans les
écritures et les plaidoiries.

Avant tout départ de celles-ci pour un arrangement amiable entre
les deux groupes, M. March, du groupe de la Fecsa, avait dressé une
note de basel. Le premier paragraphe de cette note de base était ainsi
rédigé : « Du point de vue moral, le retrait définitif de la demande est
une condition préalable pour engager la négociation. » Le texte espagnol
est le suivant : « Desde un punto de vista moral la retirada definitiva
de la demanda es condicién previa para la apertura de la negociaciôn. »
Cette note était datée du 20 octobre 1960 et fut communiquée par le
comte de Motrico au groupe belge. C’est à la demande de celui-ci que le
comte de Motrico se mit en rapport avec M. March.

Deux jours aprés, le 22 octobre, le représentant de la Sidro, l’ingénieur
Hernandez, faisait savoir au comte de Motrico son désaccord avec la

1 «x. Du point de vue moral, le retrait définitif de la demande est une condi-
tion préalable pour engager la négociation.

2. Une fois cette condition remplie, l’autre partie prend l’engagement d’entre-
prendre en toute bonne foi une négociation immédiate pour essayer de trouver
une solution qui fixerait une indemnité destinée aux actionnaires.

3. La réserve la plus absolue est indispensable au développement de ces pour-
parlers. Aucune publicité de quelque sorte que ce soit ne sera autorisée tant que
l'on ne sera pas définitivement arrivé à un accord éventuel. »

I2I
124 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

condition du «retrait définitif de la demande », s’il n’était pas accompagné
d’un arrangement définitif entre les deux groupes. Pour M. Hernandez,
le «retrait définitif de la demande» comportait le «désistement de
l’action judiciaire » ou le « retrait » de l’action judiciaire (observations,
annexe 6, appendice 2, par. 2 et 3).

Le président de la Sidro, M. Frère, dans sa lettre à M. Hernandez
du 2 décembre 1960, déclara qu’il ne pourrait prendre le risque d'arrêter
la procédure sans qu’un accord fût signé (observations, annexe 6,
appendice 4).

M. Hernandez écrivit au comte de Motrico, dans un brouillon de lettres
à échanger du 24 janvier 1961, que, comme il y avait une « volonté
formelle d'arriver à un règlement ... du litige relatif à la Barcelona
Traction », il acceptait entre autres principes, au nom de la Sidro,
le «retrait définitif ... de l’action entreprise par le Gouvernement belge
contre le Gouvernement espagnol devant la Cour de La Haye ».

Le comité permanent de la Sidro était d'accord — dit M. Hernandez
dans la même lettre — pour demander « de mettre fin à la procédure
actuellement engagée à La Haye, pour autant que vous veuilliez [comte
de Motrico] bien reconnaître que la présente lettre est le témoignage
fidèle de ce qui a été convenu dans nos entretiens» (observations,
annexe 6, appendice 5).

Le comte de Motrico, dûment autorisé par le groupe de la Fecsa,
manifesta dans une lettre à M. Hernandez du 25 janvier 1961, son
accord quant au projet de lettre précédent (observations, annexe 6,
appendice 5).

Dans un entretien que le président de la Sidro, M. Frère, eut avec
le ministre belge du Commerce extérieur le 26 janvier 1961, il le mit
au courant des conversations avec la Fecsa. Le ministre proposa plutôt
«une suspension de la procédure ... pendant une période de trois mois »
(observations, annexe 4, appendice 6).

Le groupe de la Fecsa et M. March ayant repoussé cette suspension,
le président de la Sidro, à l’instance du comte de Motrico, exprima,
dans sa lettre du 23 février 1961, qu'il était disposé d'obtenir du Gou-
vernement belge «ie retrait pur et simple de l'instance introduite devant
la Cour, afin de réaliser la condition considérée comme préalable à la
négociation proprement dite» (observations, annexe 6, appendice 6,
p. 104). En réponse à cette lettre, le comte de Motrico dit qu’« elle reflète
fidèlement ce qui a été traité dans les divers entretiens » (observations,
annexe 6, appendice 6).

Deux projets de lettres de M. Frère au comte de Motrico, du 9 mars 1961
(exceptions, annexe 71, documents I et 2), précédérent la lettre envoyée
par M. Frère au comte de Motrico à la même date (document n° 3). Le
contenu du paragraphe 2 de cette dernière lettre était le suivant :

« J'ai exposé au ministre que le retrait préalable de l'instance
pendante à La Haye constituait en définitive la condition sine qua

122
125 BARCELONA TRACTION (or. DISS. ARMAND-UGON)

non pour que la négociation sur les bases qui ont été définies dans
notre échange de lettres du 23 et du 24 février dernier puisse avoir
lieu. »

Le 10 mars 1961 une lettre de M. Frère au comte de Motrico lui
faisait savoir que le Gouvernement belge prendrait la responsabilité
du retrait après un échange de lettres entre l'ambassadeur de Belgique
et le ministre des Affaires étrangères d'Espagne, qui ne serait commu-
niqué à personne, réglant la procédure du retrait de l'instance et qui
resterait ignoré «de la personne que j’ai rencontrée chez vous» (lettre
jointe au rapport du comte de Motrico daté du 4 décembre 1963).

Cette proposition n’eut pas de suite, étant contraire à l’exigence n° I
de la note de base, relative au retrait définitif de la demande.

Le 17 mars 1961, le comte de Motrico fait savoir au ministére des
Affaires étrangères espagnoles l’état des conversations en vue du désiste-
ment. Dans une lettre du 18 mars suivant, le comte de Motrico dit 4 son
ministre que M. Frère l’a informé que le Gouvernement belge «a pris
la résolution de s'adresser à la Cour internationale de Justice en lui
demandant le retrait définitif de sa requête présentée contre notre
Gouvernement » et il ajoute « que le Gouvernement belge va rédiger sa
requête de retrait dans des termes analogues à ceux qu’on employa
à l’occasion d’un litige entre le Royaume-Uni et la Bulgarie ».

Le 21 mars le ministre espagnol des Affaires étrangères télégraphie
au comte de Motrico pour l’avertir de la position de son gouvernement
à l'annonce du désistement belge. Il déclare que l'affaire doit être consi-
dérée comme close et que le désistement avait pour but de mettre
fin de façon définitive au litige entre les deux gouvernements.

Deux démarches se déroulent le 22 et le 23 mars entre le ministre
espagnol et l'ambassadeur belge à Madrid. L’ambassadeur cherche
d’abord à associer le Gouvernement espagnol au désistement ; sur le
refus du ministre, il lui fait connaître le texte de l'avis de désistement
déposé à la Cour internationale, qui devait fixer un délai, le priant de ne
pas donner son acceptation au désistement avant l'écoulement de ce
délai.

Voici le texte du désistement :

« À la demande de ressortissants belges dont la protection a motivé
l'introduction de la requête ... [du] ... 15 septembre 1958, mon
Gouvernement me charge de l'honneur de vous demander de bien
vouloir faire connaître à la Cour que, faisant usage de la faculté que
lui donne l’article 69 du Règlement de la Cour, il renonce à pour-
suivre l'instance introduite par ladite requête. »

123
126 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

La Fecsa s’oppese à entamer des négociations privées avec la Sidro,
tant que le désistement ne sera pas approuvé par la Cour. Le Gouverne-
ment espagnol, à la demande du Gouvernement belge, consent à ne pas
formuler d'opposition au désistement, dans sa lettre à la Cour du
5 avril 1961.

La Cour internationale, par ordonnance du 10 avril 1961, homologue
le désistement, prescrivant la radiation de l'affaire du rôle.

Une circulaire du ministère des Affaires étrangères espagnol du
13 avril 1967 fait savoir à ses missions diplomatiques à l'étranger que
le Gouvernement belge a formulé «le désistement de l’action » entre-
prise et que l'affaire s’est terminée « par une reconnaissance tacite du
bon renom de l'Espagne ».

Tels sont les faits et documents essentiels qui ont abouti au désistement.

*
* *

Passons maintenant à l’examen des preuves pour établir les con-
clusions a tirer.

Tl n'est pas nécessaire de s’attarder à établir lequel des deux groupes
a pris l’initiative des conversations. La Fecsa du moins n’a pas fait le
premier pas. D’abord, elle a mis une condition préalable à toute négocia-
tion, qu’elle a maintenue fermement a travers toutes les phases des
conversations. Elle n’a admis ni la suspension de la procédure, ni la
prolongation du délai pour la présentation des observations et conclu-
sions belges. Elle s’est opposée à toute suggestion contraire au retrait
définitif de la demande. Elle n’a voulu se prêter aux négociations
qu’une fois que le désistement fut accepté par les deux gouvernements
et homologué par la Cour. Ces faits démontrent l’intérêt évident qu'avait
la Sidro d’aborder la solution du différend.

*
* *

Des documents qui précédérent le désistement finalement adopté,
doivent ressortir la signification et le sens de la condition préalable
de la note de base qui fut acceptée par le groupe belge.

Quel est le contenu juridique des mots « retrait définitif de la demande »
(retivada definitiva de la demanda)? Dès le deuxième jour après que le
groupe belge en eut pris connaissance, par M. Hernandez, celui-ci a bien
compris que ce retrait supposait le «retrait définitif de l’action judi-
ciaire ». Postérieurement, il renouvelle cette manière de voir, acceptant
au nom de la Sidro le principe du « retrait définitif de l’action judiciaire
entreprise par le Gouvernement belge contre le Gouvernement espagnol ».
Dans cette même lettre, il assimile ce retrait de l’action à la phrase
«mettre fin à la procédure engagée actuellement à La Haye ».

124
127 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

Aucun doute ne ressort de ces manifestations de la part de la Sidro ;
il s’agit de renoncer définitivement à saisir la Cour de l'affaire de la
Barcelona Traction. C’est bien une renonciation à porter l’affaire devant
la Cour. Telle est aussi l'opinion du groupe de la Fecsa. I n’y a donc
dès le début aucune contestation sur la portée de la condition préalable,
aucune contestation sur le sens de cette phrase.

Le président de la Sidro dit le 23 février 1961 qu'il est disposé à obtenir
du Gouvernement belge « le retrait pur et simple de l'instance introduite
devant la Cour, afin de réaliser la condition considérée comme préalable
à la négociation proprement dite ». C’est sur cette manifestation que
le président de la Sidro a sa première entrevue avec le ministre belge
du Commerce extérieur. Cette autorité a dû être informée de la préten-
tion du groupe espagnol et du sens de la condition préalable, comme
l’a fait savoir au comte Motrico le président de la Sidro dans sa lettre
du g mars, en se référant aux lettres des 23 et 24 février précédent.
Or, une des bases de la lettre du 23 février était le retrait pur et simple
de l'instance afin de réaliser la condition considérée comme préalable.
Le retrait pur et simple de l'instance signifie pour le président Frère le
retrait de la requête, afin de satisfaire à la note de base. Les Belges
considèrent excessive la «condition préalable », comme le démontrent
leurs efforts pour l’atténuer. Le ministre belge essaye de la remplacer
par d’autres conditions : suspension de la procédure, délai pour la pré-
sentation des observations, lettres secrètes, demandes de garanties.
Pour eux, il est évident que cette condition préalable est autre chose
qu'un désistement d'instance.

Cette même vue est confirmée par la lettre du 18 mars du comte
de Motrico à son ministre.

La requête de désistement adressée au Président de la Cour est ainsi
conçue :

« À la demande de ressortissants belges dont la protection a motivé
l'introduction de la requête ... mon gouvernement me charge ...
de vous demander ... que faisant usage de la faculté que lui donne
l'article 69, il renonce à poursuivre l'instance introduite par ladite
requête. »

C'est la même formule de désistement que dans l'affaire Borchgrave,
lequel était cependant un désistement définitif qui avait été utilisé dans
une autre affaire entre le Gouvernement belge et le Gouvernement
espagnol. :

Ce désistement a été introduit à la demande de la Sidro, seul ressor-
tissant belge intervenant dans les pourparlers. Aucune autre preuve n’a
été présentée sur l'intervention d’autres ressortissants belges auprès
de leur gouvernement. La requête de désistement établit un lien entre

125
128 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

le texte de cet acte et l’accord négocié entre la Sidro et le groupe de la
Fecsa et accepté par le ministre du Commerce extérieur. Le conseil
belge dit : « En faisant sa déclaration de désistement du 23 mars 1961,
le Gouvernement belge entendait simplement donner suite à l'exigence
préalable formulée par Juan March. » Le motif de désistement est un
accord entre deux groupes pour que soit mis fin au procès, pour entamer
une négociation avec la Fecsa. Le même conseil belge assure que le
Gouvernement belge a accepté «le retrait définitif de la requête ... pour
permettre les négociations ».

Les deux groupes étant arrivés à un accord sur la note de base, c’est-
à-dire sur le retrait définitif de la demande, le groupe belge, pour honorer
cet accord, demande à son gouvernement de prendre les mesures néces-
saires à cet effet. Ce gouvernement ne pouvait se prévaloir de l’article 68
du Règlement, car aucun accord n’était intervenu entre les Parties au
procès ; il dut alors utiliser la voie de l’article 69, paragraphe 2, lequel
permet une demande unilatérale de désistement qui doit quand même
avoir le consentement exprès ou implicite de l’autre partie. C’est ce
qu'il fit. Le Gouvernement belge demanda à la Cour un désistement
fondé sur l’accord des deux groupes et cet accord prévoyait le retrait
définitif de la demande dont la Cour était saisie. L'avis de désistement
du Gouvernement belge faisait sien l’accord auquel avaient abouti les
deux groupes.

Le Gouvernement belge n’a pas manqué d’être informé par le prési-
dent de la Sidro du contenu de la phrase de la condition préalable
«retrait définitif de la demande», tel qu'il l'avait fait connaître au
comte de Motrico. La Sidro a donc demandé au Gouvernement belge
un retrait définitif de la requête introduite devant la Cour. Une pro-
messe a été faite par la Sidro au groupe espagnol, créant un engagement
de retirer de façon définitive la demande dont la Cour avait été saisie.
Le Gouvernement belge a fait sien cet engagement en se désistant au
nom de la Sidro, sans aucune condition. Les preuves administrées sont
donc concluantes et décisives ; pas même le moïndre doute ne peut être
permis — sur le sens et la portée du désistement. Le désistement dans ses
fonctions médiates recherche les mobiles qui lui ont donné naissance
lesquels lui donnent prédominance sur l’expression matérielle. Cet acte,
dans le cas présent, est marqué par des mobiles déterminants, qui sont
décisifs pour son appréciation.

*
* *

Le Gouvernement belge a soutenu dans ses plaidoiries que la condi-
tion n° 1 de la note de base a été satisfaite par le dépôt de son avis de
désistement. Or, cette note de base exigeait, pour entreprendre une
négociation entre les deux groupes, le retrait définitif de la demande,
exigence qui supposait, comme on doit le déduire de son texte, qu’une

126
129 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

nouvelle demande ne pourrait être introduite une fois que le désiste-
ment aurait été acquis. Le retrait définitif de la demande, selon le point 1
de la note de base, visait un retrait définitif et non un simple retrait
de la demande ; il faut donner sonsens à l'adjectif définitif. Les mots n’ont
de valeur que pour autant qu'ils sont l’expression d’une idée ; or, il faut
supposer qu’en adoptant une idée on a voulu quelque chose de déterminé.

Admettre l'interprétation belge conduirait à soutenir que le groupe
espagnol a demandé simplement un désistement d’instance. Or, une telle
interprétation n’est pas sérieuse et se heurte aux faits admis, non-
suspension de la procédure, non-prolongation du délai pour présenter
les observations, non-acceptation des lettres secrètes. Le retrait de la
demande devait être définitif.

Pour fixer le sens de la phrase «retrait définitif de la demande », on doit
encore souligner que le retrait devait se relier à un but d'ordre moral.
Le Gouvernement espagnol et M. March avaient été malmenés dans la
requête et le mémoire belges. M. March s’opposait à toute négociation
avec la Sidro tant que ces écrits ne seraient pas retirés définitivement
du prétoire. Le retrait ne devait pas se limiter à la seule instance en
cours ; il devait être définitif. Cet adjectif a une seule acception : l’aban-
don complet et total des assertions incluses dans les documents. On ne
demandait pas un abandon provisoire, on demandait un retrait définitif
de la demande ; il faut bien souligner le mot définitif. D’après l’engage-
ment pris, ces assertions ne pouvaient être reprises plus tard. Une
simple suspension de la procédure les aurait nfintenues. Le point de vue
moral pouvait uniquement être sauvegardé par le retrait définitif de
l'affaire. Un désistement d’instance ne comportait pas cet effet.

Le sens du contrat judiciaire de désistement se voit encore confirmé
par le comportement des deux groupes et des gouvernements et par
l'analyse juridique de ces comportements.

Ceux-ci n’ont pas la même importance et la même signification.
Is sont cependant une source pour l'interprétation du désistement.
Ils impliquent aussi une renonciation à porter l’affaire devant la Cour.

Quelques-uns de ces comportements ont été provoqués par des
personnes privées cherchant une négociation et d’autres émanent des
Parties au procès elles-mêmes. Ils doivent être examinés dans leur
ensemble, pour leur attribuer un sens précis et pour rechercher l'objet
et lintention de l’acte réalisé.

«La pratique internationale connaît des cas dans lesquels on
a discuté le point de savoir si les faits allégués pouvaient être
interprétés comme une renonciation, tandis qu’elle ne connaît pas
de cas dans lesquels aurait été affirmée la nécessité d’une déclara-

127
130 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

tion expresse. La volonté d'abandonner un droit pourra se déduire
également de l'attitude du sujet. » (Anzilotti, Cours, tome I, p. 350.)

Un fait saillant émerge de ces comportements. Le groupe de la Fecsa
a fait du retrait définitif de la requête une condition sine qua non,
de toute négociation, comme le reconnaît le président de la Sidro.
Cette condition a été réitérée à de nombreuses reprises, chaque fois
qu'une nouvelle tentative était faite pour ]’éliminer. Le groupe de la
Fecsa a maintenu fermement sa position du mois d'octobre 1960 au
mois de mars 1961. Sans retrait définitif de la demande, pas de négocia-
tion. Une telle exigence était connue de la Sidro et du ministre du
Commerce extérieur. Le Gouvernement belge était donc informé de la
nature du désistement que réclamait avec insistance le groupe espagnol.

*
* *

La lettre du 10 mars adressée par M. Frére au comte de Motrico
permet de dégager une présomption favorable quant 4 la thése suivant
laquelle le groupe belge savait que la demande de M. March se référait
à un retrait définitif de la demande introduite auprès de la Cour. Par
cette lettre, on prétendait donner un caractère conditionnel au retrait
inconditionnel exigé par la note de base. En effet, on y proposait que
l'ambassadeur belge eût un entretien avec le ministre des Affaires
étrangères à Madrid pour échanger des lettres réglant la procédure du
retrait de l'instance qui ne seraient communiquées à personne, pas même
à M. March. Une fois la négociation terminée, ces lettres pourraient être
restituées ou détruites. Sur cette base, le Gouvernement belge prendrait
la responsabilité du retrait, mais comme un minimum indispensable.

Cette proposition belge indiquée, comme le dit M. Frère, par le con-
seil juridique du ministère des Affaires étrangères, tendait évidemment
à modifier la condition de la note de base relative au retrait définitif
de la demande. Ainsi éludait-on l’objectif poursuivi par cette note. Cela
démontrait que M. Frère s’apercevait du contenu de cette exigence
et de sa portée juridique. On trouve dans la lettre de M. Frère une
reconnaissance, de la part du Gouvernement belge, du fait que le désiste-
ment demandé n'était pas un simple désistement d'instance, car sans
cette interprétation, la lettre n’aurait pas d'explication raisonnable ;
on voit mal pourquoi le Gouvernement belge aurait hésité à engager sa
responsabilité si le désistement en question n'avait visé que la procédure.

La proposition du ministre du Commerce extérieur de remplacer cette
condition par une suspension de la procédure pendant trois mois, per-
mettant ainsi aux intéressés de négocier pendant ce délai, fut rejetée
in limine par le groupe de la Fecsa qui la considérait comme incompa-
tible avec Ja note de base. D’autres propositions faites par M. Frère,

128
131 BARCELONA TRACTION (or. DISS. ARMAND-UGON)

avec la connaissance des autorités belges, eurent le même sort (retrait
sur accord des intéressés, prorogation du délai pour la présentation des
observations et conclusions belges, procédure d'échange de lettres
secrètes et mesures de garanties). Si le Gouvernement belge croyait
que le retrait sollicité impliquait seulement un désistement de l'instance,
qui devait se traduire en définitive par une suspension de celle-ci,
pourquoi présenter proposition sur proposition pour ne pas accéder
au retrait demandé ? Ce que savaient le ministre du Commerce extérieur,
le président de la Sidro, M. Hernandez, le comte de Motrico, le groupe
de la Fecsa, c'est que le retrait définitif de la demande du rôle de la
Cour équivalait à la renonciation de poursuivre l'affaire devant la Cour.
Dans les pourparlers, il y eut donc un engagement précis, avec objet
et intention bien déterminés, et non un simple échange d’opinions ;
un accord des groupes privés fut négocié et accepté tel quel par le
Gouvernement belge, qui le proposa au Gouvernement espagnol.

Si la proposition de suspension fut refusée à cause de sa faible portée
procédurale, on ne conçoit pas qu’on ait préféré une simple renonciation
à l'instance. La suspension avait encore le mérite de sauvegarder les
exceptions préliminaires dans le cas où la procédure reprendrait plus
tard en cas d’échec des négociations. Le refus de suspension ne concorde
pas avec le désistement d’instance de la thèse belge. La non-acceptation
de la suspension est aussi un refus d’un désistement d’instance. La note
de base exigeait quelque chose de plus du point de vue procédural
qu'un simple désistement d'instance.

*
* *

L'intérêt de la Sidro à négocier apparaît clairement tout au long des
pourparlers. La lettre du 23 février 1961 de M. Frère en est un exemple;
il est convaincu, ou du moins il le dit, qu'il existe une base pour un
arrangement favorable aux actionnaires de la Barcelona Traction.
L’intermédiaire affirme que la négociation peut débuter immédiatement
après le retrait de la demande et qu’une solution pourrait être trouvée
dans une quinzaine de jours. « C’est — dit M. Frère — en raison de ces
circonstances qu'il va faire un nouvel effort pour amener le gouvernement
à retirer purement et simplement l'instance actuellement en cours. » Dès
le retrait de la demande, s’ouvrirait une négociation propice aux intérêts
belges qui aboutirait à des résultats concrets. C’est en connaissance de
cet état d’esprit que le Gouvernement belge s’est décidé à accéder au
désistement demandé par la Sidro (observations, annexe 6, appendice 7,
p. 108). Ce gouvernement a pris la décision de retirer la demande, comme
le lui demandait la Sidro, pour que le différend soit réglé par voie de
négociations directes entre les deux groupes d'intérêts.

129
132 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

*
* *

Au moment de donner son accord au désistement sur la demande
expresse du Gouvernement belge, le Gouvernement espagnol était en
présence des faits suivants : une lettre du comte de Motrico lui annonçant
le retrait définitif de la demande de la part du Gouvernement belge
et que ce désistement contiendrait la méme réserve que celui du Gouver-
nement britannique en l'affaire avec la Bulgarie. A cette occasion,
le Gouvernement britannique s’était réservé « tous les droits en con-
nexion avec la réclamation du Royaume-Uni contre la Bulgarie ». Or,
le désistement proposé au Gouvernement espagnol ne contenait aucune
réserve de ce type. Le Gouvernement espagnol, vu le texte du désiste-
ment, ne put douter en y donnant son accord qu'il s’agît d’un désiste-
ment définitif, sans aucune réserve, et non d’un désistement d'instance.

Le conseiller juridique de M. Frère avait déclaré au comte de Motrico
que le désistement contiendrait la réserve britannique rappelée ci-dessus.
M. Frère, au nom de la Sidro, avait pris la décision d’accepter la note
de base, laquelle était connue du Gouvernement belge. L’intermédiaire,
au courant de cette position, la fit connaître à son gouvernement au
moment où celui-ci allait être saisi de la requête de désistement. Une
partie qui laisse croire à son adversaire qu’elle prend une position
de droit déterminée, en l’espèce le retrait définitif de la demande,
ne peut revenir sur son attitude et soutenir qu’elle a voulu une autre
chose, un simple désistement d'instance. C’est l'application de l'idée
de bonne foi aux termes de laquelle on crée un titre en faveur de son
adversaire en observant un certain comportement.

D'autre part, pour le Gouvernement espagnol, ce désistement était
fait sur la base du paragraphe 2 de l’article 69 du Règlement et non
par référence à ce que disposent les droits internes de procédure ; or
le paragraphe 2 de l’article 69 n’établit pas un désistement d'instance
ni un droit de réintroduction et ce droit ne s'accorde pas avec le texte
du désistement belge : «renonce à poursuivre l’instance introduite par
ladite requête ». Il est impossible de tirer de l'usage de cette formule
une présomption selon laquelle l'intention n’aurait pas été de mettre fin
à la procédure une fois pour toutes. Si une autre intention abritait cette
formule, il était nécessaire de le dire clairement. La bonne foi l’exigeait.

Si, selon la thèse du conseil du Gouvernement belge, le Gouvernement
espagnol avait été informé par le comte de Motrico des conversations
entre les deux groupes privés, le ministre espagnol des Affaires étrangères
aurait su que le désistement demandé par le groupe espagnol consistait
en un désistement de l’action judiciaire et non de la simple procédure.
Dans cette thèse, il est évident que le ministre espagnol n'aurait pu
hésiter un seul instant à prêter son assentiment au désistement, ce que
l'ambassadeur belge lui demandait à l'instance de son gouvernement.

130
133 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

Ainsi cette affaire serait terminée quant à la voie juridictionnelle devant
la Cour pour s’appliquer à une solution entre les deux groupes, position
que le Gouvernement espagnol a toujours défendue dès la naissance du
différend de la Barcelona Traction. Une autre attitude du Gouverne-
ment espagnol paraît inadmissible ; il n’aurait jamais donné son accord
à un simple désistement d'instance. Le Gouvernement belge renongait
à la voie judiciaire pour obtenir une solution par la voie privée.

Une des raisons pour lesquelles le Gouvernement espagnol ne pouvait
pas accepter ce désistement, et ne l'aurait pas accepté, est une impor-
tante considération d’ordre moral formulée au paragraphe 3 de sa
communication à la Cour en date du 7 juillet 1962 :

« Le Gouvernement espagnol aurait certainement fait opposition
au désistement s’il n’avait pas eu la certitude que cet acte entrainait
par lui-même la renonciation de la part du Gouvernement belge,
à des accusations aussi diffamatoires qu’injustes à l'égard des
autorités judiciaires, administratives et gouvernementales de l'Etat
espagnol. »

Bref, le Gouvernement espagnol ne pouvait consentir sciemment
à un désistement temporaire sans porter atteinte à sa position morale.
Cette raison est décisive en elle-même. Du point de vue juridique,
le Gouvernement espagnol, en acceptant un désistement temporaire,
risquait aussi de compromettre sa position constante sur l’absence de
tout jus standi belge en la matière. Enfin, le Gouvernement espagnol
était convaincu que sa position, à en juger par les pièces de procédure,
était extrêmement solide. Donc, s’il n’avait pas cru le désistement
définitif, il aurait dû examiner avec la plus grande attention la question
de savoir s’il fallait poursuivre la procédure au stade où elle était
parvenue.

Quant au préjudice matériel ou moral effectivement subi, l'Espagne
a été de nouveau citée devant la Cour sur la base des mêmes graves
accusations, dont tous les Membres des Nations Unies ont été auto-
matiquement informés. Deuxièmement, son adversaire a eu la possi-
bilité de réviser, à la lumière des arguments de l'Espagne, toute sa thèse
relative aux exceptions préliminaires ; il a effectivement cherché à modi-
fier ses moyens de défense en ce qui concerne l’une des exceptions.
Troisièmement, l'Espagne a dû supporter le lourd fardeau administratif
que constituait une seconde présentation de l'affaire devant la Cour.

x

La premiére exception doit donc étre retenue.

131
134 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

DEUXIÈME EXCEPTION PRÉLIMINAIRE
Cette exception préliminaire a trait à la compétence de la Cour.

La requête introductive d'instance soutient que le traité du 19 juil-
let 1927, entré en vigueur le 23 mai 1928, lie l'Espagne et la Belgique.
Il est prévu que ces Etats, aux termes de l’article 17 de ce traité, peuvent
porter directement, par voie de requête, devant la Cour permanente
de Justice internationale, les litiges ou conflits au sujet desquels les
parties se contesteraient un droit. Ce traité étant en vigueur, selon
l’article 37 du Statut de la Cour internationale de Justice, c’est à celle-ci
qu'est transférée la juridiction prévue en faveur de la Cour permanente.
La Belgique et l'Espagne étant parties au Statut de la Cour inter-
nationale, celle-ci serait donc compétente pour connaître du présent
différend.

Dans ses conclusions, le Gouvernement espagnol énonce que le lien
de juridiction prévu par l’article 17 porte sur la soumission des différends
non à la Cour internationale mais seulement à la Cour permanente.
L’admission de Espagne aux Nations Unies, en 1955, n’a pas eu pour
effet de substituer à la juridiction obligatoire de la Cour permanente
celle de la Cour internationale, car la Cour permanente fut dissoute avant
que l'Espagne eût été admise comme Membre des Nations Unies.
Cette situation n’est pas modifiée par l’article 37 du Statut, lequel lie les
seuls Etats Membres des Nations Unies «avant la dissolution de la
Cour permanente ». La Cour est donc incompétente.

*
* *

Le Gouvernement belge soutient que l’interprétation de l'arrêt du
26 mai 1959 en l'affaire de |’ Incident aérien (C.I.]. Recueil 1950, p. 127),
bien que valable et correcte pour l’article 36, paragraphe 51, n’est pas
applicable à l'interprétation de l’article 372. La jurisprudence de cet

 

1 Art. 36, par. 5:

«5. Les déclarations faites en application de l’article 36 du Statut de la Cour
permanente de Justice internationale pour une durée qui n'est pas encore expirée
seront considérées, dans les rapports entre parties au présent Statut, comme
comportant acceptation de la juridiction obligatoire de la Cour internationale de
Justice pour la durée restant à courir d’après ces déclarations et conformément à
leurs termes. »

2 Art. 37:

«Lorsqu'un traité ou une convention en vigueur prévoit le renvoi à une juri-
diction que devait instituer la Société des Nations ou à la Cour permanente de
Justice internationale, la Cour internationale de Justice constituera cette juri-
diction entre les parties au présent Statut. »

132
135 BARCELONA TRACTION (or. DISS. ARMAND-UGON)

arrêt a été reprise dans l'affaire du Temple de Préah Vihéar du 26 mai 1961
(C.I.J. Recueil 1961, p. 17).

Dans l'arrêt sur l’Incident aérien la Cour n’a fait aucune mention
à l’article 37 pour ne pas préjuger en l'affaire de la première requête
de la Barcelona Traction alors en cours de procédure.

On doit alors établir les motifs qui rendent inapplicable cette juris-
prudence, dans le cas de l’article 37. A cette fin, on doit démontrer
que la question soulevée par l’article 36, paragraphe 5, est une autre
question que celle soulevée par l’article 37. En l'absence de cette démons-
tration, la jurisprudence de l’Zncident aérien serait correcte, et la thèse
belge doit céder. Seules nous intéressent les différences juridiques de ces
deux textes. Sont de moindre importance les différences de faits entre
la présente affaire et celle de l'Incident aérien. Les dernières restent
sans incidences sur le problème juridique des deux textes.

Son argument central consiste à dire qu'il y a une différence juridique
entre une déclaration faite en vertu de l’article 36, paragraphe 5, et une
déclaration de juridiction insérée dans un traité ou convention (art. 37).

La nature juridique de ces deux obligations et leur contenu sont
identiques. Ces actes ont pour objet de lier les Etats à la juridiction
de la Cour (même contenu) et ils sont aussi des actes consensuels (même
nature). Ils peuvent être soumis à des délais ou ne pas l’être. La forme
de l'acte est unilatérale dans un cas, pour devenir ensuite comme dans
l'autre cas, bilatérale. Il est donc difficile de saisir l'existence d’une
différence entre ces deux obligations, quant à la forme, la nature et le
contenu. Dans les deux cas la réalisation de la juridiction obligatoire
se fait par requête unilatérale.

Il est exact que les déclarations étaient des actes unilatéraux, mais
parce que ces actes s’adressaient à d’autres Etats, qui avaient accepté
la même obligation, ils donnaient naissance à des accords conventionnels
sur la juridiction, juridiquement équivalents à la clause de juridiction
insérée dans un traité ou convention. La Cour, dans l’âffaire du Droit
de passage, a confirmé cette manière de voir :

« Le rapport contractuel entre les parties et la juridiction obliga-
toire de la Cour qui en découle sont établis de plein droit et sans
convention spéciale de la déclaration. »

Ces déclarations ne pouvaient être modifiées sans le consentement des
parties, ni retirées sauf si ce droit avait été réservé expressément. Elles
avaient la même valeur et le même contenu juridique qu’une disposition
d’un traité. C’est le point de vue du Gouvernement belge comme on peut
le voir par les réserves qu'il fit quand le Paraguay dénonça unilatérale-
ment sa déclaration d'acceptation de la clause facultative et quand
l'Afrique du Sud retira une partie de sa déclaration.

133
136 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

*
* *

La ratio legis, le but, de ces deux dispositions du Statut est le méme,
le transfert dans l’immédiat à la Cour internationale des obligations
juridictionnelles formulées pour la Cour permanente — dans l’hypo-
thése que ces derniéres doivent étre « en vigueur ».

Les deux articles 36, paragraphe 5, et 37, ont été rédigés, discutés
et conclus, par la Commission IV et le Comité respectif en méme
temps, comme traitant la méme question juridique d’adaptation pour
la Cour internationale des déclarations de juridiction de la Cour
permanente.

Après avoir expliqué, sous les lettres a) et 6) par quels procédés est
assürée la succession de la nouvelle Cour dans la compétence de la Cour
permanente, d’une part par l’article 36, paragraphe 4 (devenu plus tard
paragraphe 5), et d'autre part par l’article 37, le Comité IV/z a souligné
la nécessité de

« régler de quelque manière les cas où compétence avait été attribuée
à l'ancienne Cour pour connaître des différends s’élevant, soit
entre des Etats qui sont parties au nouveau Statut et d’autres
Etats, soit entre ces autres Etats ».

Après avoir constaté qu'il est désirable que « des négociations soient
entreprises afin d'obtenir que ces acceptations s'appliquent à la nouvelle
Cour», le rapport précité arrive à la conclusion que cette question
«ne saurait être réglementée par la Charte ni par le Statut », mais que
l’Assemblée générale pourrait ultérieurement se trouver en mesure de
faciliter des négociations utiles. Les termes employés (compétence
attribuée, acceptation de compétence) ne permettent aucun doute qu'ils
concernent les cas visés à l’article 37 et au paragraphe 5 de l’article 36.

Ces deux textes posent donc la même question : celle du transfert des
déclarations et clauses de juridiction d’une Cour à l’autre. Il s'ensuit donc
que l'interprétation d’un de ces textes doit être aussi valide pour l’inter-
prétation de l’autre. La Cour a dit dans l'affaire Nottebohm: « La même
question se pose actuellement devant la Cour : elle doit être résolue
selon les mêmes principes. » (C.I.J. Recueil 1955, p. 22.)

Des clauses juridictionnelles mentionnées, l’une était incorporée au
Statut de la Cour permanente et l’autre à certaines dispositions de
traités ou conventions. Ces actes juridiques ont un but propre dans
l'instrument où ils sont insérés, et leur extinction peut être soumise
soit à un certain délai, soit à une cause extérieure. Le délai écoulé,
l'obligation devient caduque, comme dans le cas que la cause extérieure
affecte l’objet même de l'obligation. Si l'obligation lie un Etat envers
la Cour permanente (déclaration ou convention) l’objet poursuivi par cet
engagement devient de réalisation impossible, définitivement, au cas

134
137 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

où l’organe Cour permanente a disparu. L'engagement devient caduc
et la caducité se produit à la date de la dissolution de la Cour permanente,
le 18 avril 1946, et pour les déclarations et pour les clauses con-
ventionnelles.

Pour que l’opération transfert d’une Cour à l’autre se réalise, de façon
valide dans l'immédiat, il est indispensable que les clauses juridiction-
nelles soient en vigueur pour les deux Etats à la date où les deux Etats
deviennent parties au Statut. Dans le cas présent, l'obligation du traité
hispano-belge était en vigueur pour la Belgique, quand elle est devenue
partie au Statut, mais cette obligation était caduque quand l’Espagne
le devint à son tour, en décembre 1955.

*x
* *

Le but de l’article 37, disposition transitoire, comme il a déjà été
indiqué, n’avait d’autre objet que d’empécher dans immédiat la dispari-
tion des déclarations de juridiction contenues dans certains traités.
C’est aussi le but de l’article 36, paragraphe 5. Les deux dispositions
visaient les déclarations soit bilatérales, soit unilatérales. Les clauses
de juridiction incorporées à un traité ou convention étaient condamnées
à une caducité certaine le jour de la dissolution de la Cour permanente.
Le sauvetage de ces clauses pouvait uniquement comprendre celles en
vigueur intégrant un traité signé par les Etats parties au Statut avant la
dissolution de la Cour permanente. Les clauses non comprises dans cette
catégorie tomberaient irrémédiablement en caducité. C’est ce qui est
arrivé à l’article 17, paragraphe 4, du traité, lors de la dissolution de la
Cour permanente. Pour que l’article 17 eût pu survivre après la dissoiu-
tion de la Cour permanente, l'Espagne aurait dû être partie au Statut
avant la dissolution de cette Cour.

Le dessein de l’article 37 était de maintenir dans l’immédiat la juri-
diction consentie en transformant son objet. Il n’a aucunement eu pour
objet de faire revivre à travers le temps une obligation qui avait expiré
faute de substance et d’applicabilité, lors de la dissolution de la Cour
permanente. En conséquence, entre le 18 avril 1946 et le 14 décembre 1955,
on ne saurait prétendre que l'Espagne fût, du fait de l’article 37, liée
à la juridiction obligatoire de la Cour permanente, ni à celle de la Cour
internationale, l'Espagne n'étant pas partie au Statut à l’époque de la
novation de la clause de juridiction. L'engagement qui s'était éteint
ne pouvait renaître sur la base de l’article 37.

On n’a pas visé toute cette juridiction, comme il aurait été désirable,
en principe, mais seulement celle qui n’est pas tombée en caducité avant
la disparition de la Cour permanente. Les clauses juridictionnelles des
traités des Etats ennemis ou neutre n'ont pas été la préoccupation de la

135
138 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

conférence de San Francisco, comme on le verra plus avant. L’aspiration
de maintenir toute la juridiction consentie pour la Cour permanente n’a
pas été contemplée par l’article 37.

Pour voir quelle est la portée de l'article 37, on doit examiner la
situation qui se serait créée sans son adoption. Il n’est pas douteux que
les dispositions des traités acceptant la juridiction de la Cour permanente
qui seraient en vigueur, seraient devenus caduques à la dissolution de la
Cour permanente. L'article 37 a voulu sauvegarder ces dispositions des
traités en vigueur pour les Etats parties au Statut avant cette dissolution.

L'article 37 voulait dans certaines limites éviter un hiatus, une lacune,
entre les deux Cours et la continuité était obtenue en donnant valeur
pour la nouvelle Cour à quelques déclarations de juridiction annexées
à des traités et qui se référaient à la Cour permanente. Cette continuité
ne pouvait se produire qu'entre les Etats parties au Statut avant la
dissolution de la Cour permanente. L'article 17 du traité de 1927 ne ser-
vait pas à ce but, l'Espagne n'étant pas un de ces Etats.

jl est soutenu que si l’article 36, paragraphe 5, a un caractère transi-
toire, l’article 37 ne l'a pas ; on appuie cette interprétation sur l’article 37
du Statut de la Cour permanente.

On peut noter, en premier lieu, que l’article 37 du Statut de la Cour
permanente avait aussi un caractère transitoire. En effet, une fois
établie la Cour permanente, on devait décider que celle-ci était la juri-
diction dont faisaient état les traités de paix. L'objet de l’article 37
du Statut de la Cour permanente n’était pas, comme il est soutenu,
d'étendre le domaine de la compétence obligatoire mais d'identifier une
juridiction internationale. La compétence obligatoire ne se fondait pas
sur cet article, mais sur les traités qui l'avaient établie, et ne pouvait
se référer de manière expresse à la Cour qui n’avait pas encore été créée.
Les traités avaient établi la compétence obligatoire de la Cour « qui
devait se constituer ». Une fois son Statut constitué, il était nécessaire
de déterminer que celle-là, et non une autre, était la juridiction à laquelle
les traités se référaient : l’article 37 du Statut de la Cour permanente
déterminait quel était l'organe auquel lesdits traités avaient concédé la
compétence obligatoire.

En second lieu, les conclusions à tirer de l’article 37 du Statut de la
Cour permanente ne sont pas applicables à l’article 37 de la Cour actuelle,
leurs objets étant différents. L’objet de l’article 37 de la Cour inter-
nationale c'est de transporter une juridiction pour éviter qu'elle soit
périmée. Au moment de la rédaction de l'actuel article 37, ses rédacteurs
n'étaient pas en présence de traités établissant la compétence obligatoire
d’une Cour non encore créée et à s'établir. Pour les traités antérieurs
à la constitution de la Cour permanente, il était déjà déterminé, en vertu
de l’article 37 du Statut de la Cour permanente, que celle-ci était l'organe
auquel la compétence avait été attribuée. Au contraire, dans les traités
comme celui de 1027, on attribuait une compétence à un organe juri-

136
139 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

dictionnel parfaitement déterminé, la Cour permanente. Ce dont il
s’agissait, c'était autant que possible, de transférer de la Cour permanente
à la Cour internationale cette compétence obligatoire, conventionnelle-
ment créée ; il ne s’agissait pas, comme pour l’ancien article 37, de fixer
l'organe auquel la compétence avait été attribuée par des accords qui
n’avaient pas pu le déterminer. On ne peut assimiler le cas de dissolution
d'une juridiction internationale avec le cas d’une juridiction non encore
constituée. Dans cette dernière situation, on peut considérer qu’il y a
une suspension de l'obligation de se soumettre à une instance judiciaire ;
dans l’autre cas, la juridiction existante s’est éteinte et il y a impossibilité
définitive pour que l'obligation puisse se remplir ; une Cour inexistante
n’a plus de juridiction.

Les deux articles du Statut s’appliquent à des situations analogues
et il est impossible de se prononcer sur l’article 37 en ignorant le débat
de 1959 sur l’article 36, paragraphe 5. On a établi précédemment qu'entre
le système de ces deux articles 1l n’y a pas des différences fondamentales
telles qu’on puisse imaginer des solutions différentes dans chaque cas.
Ni dans l'arrêt de l’{ncident aérien, ni dans l'opinion collective et les
opinions individuelles des juges, il est possible de trouver de raisons
ayant une portée juridique convaincante en faveur de la thèse d’une
distinction entre ces deux articles.

La Cour doit être résolue dans l'interprétation de son Statut. Ou bien
on établit qu’il y a une différence juridique ou bien on reconnaît qu'il
n’y en a pas. :

La thèse du Gouvernement belge apparaît insuffisante sur divers
points.

On soutient que la situation du traité n'apparaît qu’au moment d’un
différend concret, en cas de déclaration d'acceptation de la juridiction
de la Cour. Mais c’est aussi vrai si on se place sur le terrain du traité
de 1927 qui ne contient qu’un engagement d'accepter la juridiction de
la Cour permanente le jour où il y aura un différend concret. C’est donc.
une fausse différence : dans les deux cas il y a une obligation ferme de
juridiction et dans les deux cas il n’y a obligation ferme de juridiction
que vis-à-vis d’un même juge, la Cour permanente. C’est une affirmation
sans base juridique, une pétition de principe, de dire que l'obligation
de juridiction « subsiste puisque le traité reste en vigueur », mais que
le moyen seul {la Cour permanente) a disparu. Il ne suffit pas de le dire,
il faut le prouver, car le traité de 1927 n’a pas visé un recours « au juge
international » {art. 2, 4 et 17) mais à la Cour permanente.

Si une obligation résultant d’une acceptation par déclaration unila-
térale a pris fin parce que la Cour permanente a disparu, parce que

137
140 BARCELONA TRACTION (oP. DISS. ARMAND-UGON)

liée au Statut de cette Cour, elle ne survit pas à celui-ci, l’obligation
résultant d’une clause qui ne vise que la Cour permanente disparait avec
celle-ci et avec son Statut : de la même manière.

Le traité de 1927 doit être interprété selon le sens qu'il avait en 1927,
dans le cadre international de 1927 et selon l'intention des parties
en 1927. Ce traité est marqué par son époque ; s’il n’y avait pas eu la
Cour permanente il n’y aurait pas eu une référence quelconque à un juge
international, c’eût été un traité de conciliation et d'arbitrage pur
et simple. C’est ce qu’il est devenu le 18 avril 1946. On oublie trop facile-
ment que le traité de 1927 se place cinq ans seulement après l'institution
du premier tribunal international permanent et que les traités qui s’y
réfèrent ne pouvaient envisager que ce qui existait et depuis peu.

On aboutit à cette analyse par l'application de deux règles élémentaires
de droit international, l'interprétation des textes clairs et l’interpréta-
tion « historique » des traités selon le sens qu'ils avaient au moment de
leurs conclusions (affaire relative aux Droits des ressortissants des Etats-
Unis d'Amérique au Maroc, C.I.J]. Recueil 1952, p. 188-180).

Il est soutenu que les dispositions de la Charte et celles du Statut
forment un tout impératif pour les Etats Membres des Nations Unies.
Cette manière de voir n’est pas absolument exacte ; elle souffre des
dérogations par rapport à certaines de ses dispositions qui ne sont pas
impératives, ne s'appliquant pas à tous les Membres des Nations Unies.
Il en est ainsi du paragraphe 5 de l’article 36 et de l’article 37 du Statut.

La nature juridique particulière de ces deux dispositions ressort de
leur texte même. D’abord elles visent des situations toutes spéciales
et déterminées, les clauses de juridiction existantes ou en vigueur
rattachées à la Cour permanente et ces dispositions ne s'appliquent qu'à

certains Etats déterminés. Ainsi, l’article 36, paragraphe 5, n’intéresse

que les Etats qui ont fait des déclarations en vigueur et l’article 37
n’intéresse que les Etats dont les clauses des traités ou conventions sont
encore en vigueur — dans un cas et dans l’autre au moment où ils
deviennent parties au Statut. Cet examen démontre que ces deux
dispositions n’intéressent que certains Etats, ceux qui ont adhéré à la
juridiction de la Cour, et non pas tous les Etats Membres des Nations
Unies.

Ces deux dispositions sont transitoires et leur application doit pro-
chainement s’éteindre. L’article 36, paragraphe 5, tel que la Cour l'a
interprété, ne peut plus recevoir d’application. Il en sera de même dans
lPavenir de l’article 37.

Dans une composition plus technique du Statut, ces deux dispositions
auraient dû être insérées à la fin de celui-ci, sous la rubrique « Disposi-
tions transitoires ». Sans doute, cette méthode n’a pas été adoptée pour

138
I4I BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

conserver la même numération des articles dans les deux Statuts ;
les dispositions transitoires mentionnées furent insérées ot elles n’allaient
pas opérer des changements de numération.

D'autre part, il faut considérer les effets de la dissolution de la Cour
permanente sur le traité de 1927 et sur sa clause juridictionnelle.

La soumission au réglement judiciaire que prévoit le traité de 1927
est concrètement à la Cour permanente — déterminée spécifiquement
et non par référence à une instance internationale générique et
indéterminée.

La Cour permanente fut dissoute, définitivement, et la Cour inter-
nationale de Justice est une autre Cour — différente — comme le
démontrent les travaux préparatoires de celle-ci.

Etant admis ces affirmations, il est évident qu’apparait l'impossibilité
de soumettre à la Cour permanente les différends à surgir entre les
parties, après la dissolution définitive de cette Cour.

C'est précisément en raison de la disparition de la Cour permanente
et la création d’une nouvelle Cour, qu'il a été nécessaire de rédiger les
conditions de l’article 37 du Statut actuel pour transférer, dans la mesure
du possible, les compétences attribuées à la Cour qu'on était décidé
à dissoudre.

A la lumière de ces considérations, tenant compte du principe général
que la juridiction de la Cour ne se présume pas et qu'elle se fonde sur
le consentement des Etats, une interprétation extensive de l'article 37
aurait comme conséquence une interprétation également extensive du
traité de 1927, par laquelle une obligation juridictionnelle spécifiquement
déterminée à la Cour permanente se transporterait à une autre Cour,
quand cette obligation n’avait plus d'existence juridique, et l’article 37
ne pouvait plus jouer.

La tâche de la Cour a porté essentiellement sur l’interprétation de
Yarticle 37. Cette disposition exige, pour que le transfert de juridiction
d’une Cour à l’autre prenne effet, deux conditions :

I. Que l'Etat de qui émane la clause de juridiction incorporée au
traité, soit partie au Statut et

2. Que cette clause soit en vigueur.

Ces deux conditions qui ressortent clairement de l'article 37 doivent
être remplies conjointement. Chacune d’elles doit être remplie au moment
où l’autre se trouve remplie. Si l’une fait défaut, l’article 37 n’opére pas
le transfert de juridiction. Il faut toujours examiner les deux conditions
de l’article 37 par rapport à la même date critique. Ce serait une viola-

139
142 BARCELONA TRACTION (OP. DISS. ARMAND-YGON)

tion du principe de la bonne foi si l’on voulait juger la condition de vali-
dité de l’article 37 par rapport à la date d’entrée en vigueur de la Charte
et la seconde par rapport à la date de l’admission de l’État aux Nations
Unies. Une telle interprétation serait du reste contraire au texte de
l’article 37.

Or, quand l'Espagne fut admise comme Membre des Nations Unies,
en décembre 1955, la clause de juridiction du traité de 1927 n’était plus
en vigueur, du fait de la dissolution de la Cour permanente, le 18 avril 1946.
A cette date il n’y avait pas de traité avec une clause de juridiction
en vigueur. La seconde condition vient à manquer ; en conséquence,
la situation prévue par l’article 37 reste inapplicable dans notre cas.

L’acceptation que cette clause énonçait de la juridiction de la Cour
permanente était désormais sans objet puisque cette Cour n’existait
plus comme moyen pour l'exercer. Le support juridique que cette
acceptation trouvait dans l’article 36, paragraphe 1, du Statut de la
Cour permanente avait cessé d'exister par suite de la disparition de ce
Statut. Ainsi l’article 17, paragraphe 4, du traité de 1927 était devenu
caduc et n'était plus en vigueur. Voici le texte de cette disposition :

« Si le compromis n’est pas arrêté dans les trois mois à compter
du jour où l’une des Parties aura été saisie aux fins de règlement
judiciaire, chaque Partie pourra, après préavis d’un mois, porter
directement, par voie de requête, la contestation devant la Cour
permanente de Justice internationale. »

La dissolution de la Cour permanente a détruit cette clause de
juridiction et son attribution à cette Cour déterminée.

L'Espagne n’a donné son consentement qu'à cette Cour.

Le traité continue à être en vigueur à l'égard des autres moyens
prévus pour le règlement des différends (conciliation et arbitrage), mais
pour le moyen de règlement judiciaire rattaché à la Cour permanente
il a entièrement disparu par l'effet de la disparition de cette Cour.
Toutes les dispositions du traité se référant à la Cour permanente
avaient perdu toute validité y inclus les articles 1 et 2. Le véritable
intérêt du traité réside dans tous les moyens de règlement qu'il a prévus
et non exclusivement dans le règlement judiciaire (Cour permanente).

L’admission de l'Espagne aux Nations Unies a eu pour effet de la
considérer comme adhérant au Statut de la Cour (art. 93, alinéa 1er,
de la Charte). L'Espagne est ainsi investie d’une certaine capacité
procédurale envers la Cour, mais cette situation n’est pas suffisante
pour déterminer la juridiction de la Cour envers cet Etat ; elle crée
seulement une situation préliminaire pour l'établissement de cette

140
143 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

juridiction. La source de la compétence de la Cour réside dans les
déclarations des Etats (art. 36, par. I et 2), et exceptionnellement dans
l'article 36, paragraphe 5, et l’article 37 du Statut.

La demande d'admission d'un Etat aux Nations Unies a comme
conséquence immédiate de le rendre partie au Statut de la Cour. Cette
admission ne signifie pas une acceptation quelconque de la juridiction
de la Cour. Or c’est ce qu’on attribue à l'Espagne du fait de cette admis-
sion par application de l’article 37, interprétation insoutenable, comme
il ressort des précédentes considérations.

L'obligation de règlement judiciaire que prévoit l’article 2 du traité
de 1927 pour certains différends se rapporte « soit à un tribunal arbitral,
soit à la Cour permanente de Justice internationale ». Cette obligation
si elle est générale quant à un tribunal arbitral (elle ne se réfère pas
à la Cour permanente d'arbitrage par exemple) elle est particulière quant
à la Cour permanente, qu'elle indique spécifiquement. Cette dernière
Cour est dans le traité de 1927 et l’objet et le moyen, de cette obligation ;
on a eu la volonté d'accepter ce moyen de règlement, mais seulement
parce qu'il s’attachait indissolublement à la Cour permanente, et non
à une autre Cour quelconque. La juridiction et son attribution sont
inséparables de la Cour permanente.

*
* *

Il y a accord entre les Parties pour accepter que selon l’article 37
la disposition relative à la juridiction devait être en vigueur au moment
de l’entrée de l'Espagne aux Nations Unies et naturellement, aussi
au moment de la requête introductive d'instance.

Il est soutenu que le traité de 1927 doit être considéré comme en
vigueur. Ce traité se renouvelle par périodes de dix années à partir
de sa ratification, à défaut de dénonciation par l’une des parties. Cette
situation serait celle de l'Espagne au moment où elle est devenue
partie au Statut. Ce renouvellement chaque dix années doit s'entendre
cependant comme un renouvellement des dispositions du traité en
vigueur. On ne peut renouveler ce qui est devenu caduc.

Si le traité de 1927 reste en vigueur dans quelques-unes de ces disposi-
tions, il faut bien arriver à la conclusion que l’article 17, paragraphe 4,
dans sa partie établissant la juridiction de la Cour permanente avait
perdu force de droit du fait de la dissolution de cette Cour le
18 avril 1946. Cette disposition n’était plus en vigueur en décembre 1955.
La clause de juridiction est détachable des autres articles du traité.
Le renvoi mentionné à l'article 37 se réfère aux normes attributives
de compétence de la Cour permanente. Ces normes sont l’objet spécifique
du renvoi ; il n’y a pas un renvoi aux autres dispositions du traité. C'est
ce qui ressort aussi de l’article 35, paragraphe 2, du Statut qui se réfère

14I
144 BARCELONA TRACTION (GP. DISS. ARMAND-UGON)

aux «dispositions particulières des traités en vigueur», dans un sens
étroit.

A propos de l’article 37, le rapport du Comité IV/z de la conférence
de San Francisco, dit : *

«a) il est stipulé à l’article 37 du projet du Statut que seront
considérées entré Membres de l'Organisation, comme s'appliquant
à la Cour nouvelle, les dispositions des traités ou conventions
en vigueur qui prévoient le renvoi des différends à l’ancienne
Cour ». (Documents de la Conférence, vol. 13, p. 419.)

Le renvoi est donc simplement à une clause de juridiction en vigueur.
C'est le renvoi qui doit être en vigueur, comme cela ressort aisément
de la lettre de l’article 37.

*
* *

Un traité peut devenir partiellement caduc avant même l'échéance
du terme pour lequel il est conclu. Il en est de même pour certains actes
juridiques, lois et règlements, qui peuvent aussi être partiellement
caducs. Il est nécessaire de distinguer dans une obligation internationale
la caducité résultant de l’échéance du terme prévu, de la caducité
résultant d’un autre fait comportant aussi caducité, comme la dissolution
de la Cour permanente. Cette dissolution a assorti à son tour d’un délai
la validité de la disposition juridictionnelle du traité. L'article 17,
paragraphe 4, du traité est arrivé à son terme le 18 avril 1946. Cette
clause ne pouvait devenir valide au moment où le Statut est entré en
vigueur pour l'Espagne, en décembre 1955.

La divisibilité des obligations internationales en règles valables et non
valables est admise par la jurisprudence de la Cour permanente. Un
exemple nous est donné dans l'examen par cette Cour du compromis
en l'affaire des Zones franches. Alors fut admis le principe vifiatur
et non vitiat. En effet, le compromis dans certaines de ses clauses était
en contradiction avec le Statut et la Cour décida que le compromis était
valable mais. étaient nulles des stipulations contraires au Statut. La
Cour n’a pas tenu compte de l'alinéa 2 de l'article 1 du compromis
(C.P.J.I. série C no 17-I, vol. IT, p. 492).

La Cour permanente s'est refusée de considérer que les dispositions
particulières d’un traité comme indivisibles et indissolublement liées.
En l'affaire des Zones franches (C.P.J.I. série A/B n° 46, p.140), cette Cour
a admis que l’article 435 du traité de Versailles était « un tout » séparable
du reste du traité. Il en est de même dans les avis consultatifs sur la

142
145 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

Compétence de VOI.T. (C.P.J 1. série B no 2, p. 23-24 et C.P.J I. série B
n° 13, p. 18) sur l'indépendance de la partie XIII du traité.

L'idée de l'intégrité d’une convention tient son origine d’une notion
du droit privé. Dans l'avis de “la Cour sur les Réserves, cette notion de
l’absolue intégrité des conventions fut rejetée comme n'étant pas
suffisamment consolidée comme règle de droit international (C.I.].
Recueil 1951, p. 24 et 25). L'avis de la Cour en l'affaire des Réserves
à la convention sur le génocide montre certaines limites à la notion
d'indivisibilité d'un traité par rapport aux dispositions qui ne sont pas
essentielles au traité dans son ensemble. Il est légitime de séparer un
article devenu caduc des autres dispositions du traité qui continuent
à être en vigueur, et qui permettent que ces dispositions puissent s’appli-
quer, indépendamment de la disposition tombée en caducité.

* * *

Le droit international peut viser certaines modalités d’impossibilité
d'exécution d'un engagement international ; cette impossibilité peut être
permanente. Dans notre cas, les clauses de juridiction du traité de 1927
ont disparu de façon permanente à la date de la dissolution de la Cour
permanente : ce fait devait mettre fin à l'obligation de recourir à cette
juridiction. On est en présence d’une impossibilité permanente d’exécu-
tion d’une obligation internationale — laquelle avait disparu avec la
Cour permanente.

Sur le plan du droit international général, l’article 17, paragraphe 4,
du traité de 1927, aurait été en somme effacé du traité jusqu’en 1955,
et ceci dans l'hypothèse où l’on admet que la Cour permanente n’a pas
définitivement disparu en avril 1946, ce qui déforme la position relative
des deux Cours. Lorsqu'on parle, en effet, de la continuité des deux
Cours c’est une formule descriptive d’intentions de politique générale
et non pas une affirmation de succession juridique.

Le défaut de la thèse belge dans sa présentation des règles de droit
international sur la suspension est qu’elle suppose le problème de base
résolu : la Cour permanente a disparu : pourquoi l’obligation exprimée
dans le traité qui est l'obligation de recourir à la Cour permanente ne
serait-elle que suspendue ? Cette thèse présume, affirme mais ne prouve
pas le phénomène original : la suspension dans le cas d’espèce, alors que
la suspension n’existe pas dans le cas de disparition permanente de l’objet.

Pour qu'il y ait suspension, il faudrait, en effet, établir qu'il y avait
dans le traité de 1927 et dans les intentions des auteurs deux catégories
d'obligations :

— une obligation de fond: obligation de recourir au juge inter-
national :

143
146 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

— une obligation de moyen : le choix, parmi les juges, de la Cour
permanente.

Cette analyse a un caractère artificiel. En 31927, les parties n’ont
décidé qu’une chose : le recours à la Cour permanente ; c’est une vue
théorique et 4 posteriori des faits que de trouver aujourd’hui dans le
traité cette division en deux obligations dont l'une, celle d’accepter
un juge international quelconque, aurait été suspendue.

Ceci paraît de nature à faire rejeter l'argumentation belge tout au
moins en ce qui concerne le phénomène de la « suspension » en dehors
des effets propres de l’article 37.

On doit remarquer que les positions du Gouvernement belge sur
l'article 17 du traité de 1927 lui sont nécessaires pour soutenir la thèse
suivante afin de différencier les articles 36, paragraphe 5, et 37:
l’article 36, paragraphe 5, concerne non seulement la juridiction qui
reçoit compétence, mais aussi l’obligation de juridiction sur la base du
traité préexistant, le Statut ; au contraire, l’article 37 ne fait qu’« assurer
effectivement l'exécution des engagements d’un traité ».

Donc ici encore on présume que le traité est resté en vigueur en ce
qui concerne une obligation générale de juridiction dans le vague,
sans référence à un tribunal déterminé. Si l’on n’admet pas l'existence
d'une obligation de cette nature dans le traité de 1927, l'argument
belge tombe aussi bien pour le traité de 1927 que pour l’article 37
puisque tout est fondé sur l'invention à posteriori d'un engagement
général de juridiction dans le traité de 1927, lequel n'existe pas.

*
x Ok

L'article 37 du Statut qui crée un régime très spécial doit recevoir
une interprétation restrictive pour deux raisons :

1. I] constitue une exception à la modalité d’acceptation de la juri-
diction de la Cour ; c'est une disposition dérogatoire au droit commun
en cette matiére. Toute régle exceptionnelle de droit doit recevoir une
interprétation restrictive. Le consentement normal à la juridiction
de la Cour ne peut être donné que par la clause d’un traité, paragraphe re?
de l’article 36, du Statut, ou par une déclaration, paragraphe 2, du même
article. L'article 37 établit une juridiction par novation d’une clause de
juridiction. La juridiction de la Cour est facultative, c'est un principe
du Statut ; l’article 37 apporte une exception à cette règle en prévoyant
un cas de juridiction automatique et compulsive.

. 2. L'article 37 est une fiction légale, solution empirique et plus ou
moins arbitraire. Il transfère à la Cour internationale une acceptation

144
147 BARCELONA TRACTION (or. DISS. ARMAND-UGON)

de juridiction en vigueur de la Cour permanente. Ce procédé artificiel
de l'expression du droit comporte une interprétation limitative de
l’article en question. La Cour permanente a dit qu’elle «ne conteste
pas le principe d’après lequel tout compromis de même que toute clause
prévoyant la juridiction de la Cour doit être interprété restrictivement »
(série A/B n° 46, p. 138). Il en doit être ainsi à fortiori lorsqu'il s’agit
d’un régime d’acceptation de la juridiction aussi exceptionnel que celui
de l’article 37 du Statut.

L'article 37 a voulu que la clause juridictionnelle en vigueur des
traités et conventions soit considérée entre parties au Statut comme
une acceptation de la juridiction obligatoire de la Cour internationale.
Si l'Etat était partie à ce Statut au moment de la dissolution de la Cour
permanente, il a donné un consentement exprès et volontaire au trans-
fert de la Cour ancienne à la nouvelle Cour. Si l'Etat n'était pas partie
au Statut à ce moment, comme l'Espagne, selon une certaine inter-
prétation, il aurait donné à la nouvelle juridiction un consentement non
déclaré et non volontaire. Cette interprétation considère deux espèces
de consentements, selon que l'Etat est partie au Statut avant ou après
la dissolution de la Cour permanente. L'article 37 viendrait à établir,
automatiquement, la juridiction de la nouvelle Cour, pour les Etats
parties au Statut après cette dissolution.

Une telle interprétation traduirait un consentement non déclaré,
un consentement automatique, comme émanant de l’article en question ;
un consentement donné à titre général et anticipé. Un consentement
ainsi prêté n’est pas la ‘modalité de consentement que le Statut demande
aux Etats en cas d'acceptation de la juridiction de la Cour. Une mani-
festation aussi exceptionnelle que la prestation de ce consentement
aurait dû figurer clairement dans le texte de l’article 37. Or, il n’en est
pas ainsi. Entre deux interprétations de l’article 37, l’une qui suit le
principe du consentement facultatif, et l’autre qui suit l’idée d’un
prétendu consentement automatique, on doit opter pour la première
interprétation. Toute interprétation extensive est donc inadmissible.

Il serait surprenant que l’article 37 ait établi une juridiction compul-
sive pour une certaine catégorie d'Etats quand la conférence de San
Francisco a répudié le principe de la juridiction compulsive pour tous
les Etats.

La juridiction de la Cour se fonde sur le consentement exprès des
Etats, ainsi aucun doute ne pourra être soulevé sur l'exécution de l’arrêt
qu'elle va prononcer. Toute interprétation des textes relatifs à l’accepta-
tion de la juridiction doit s'éloigner de tout raisonnement ambigu ;
c'est un principe essentiel que la juridiction doit être établie par des
manifestations claires des Etats. Vouloir forcer les textes se rapportant
à la juridiction de la Cour c’est s’exposer à des conséquences qui peuvent
affecter son autorité et son prestige. L'arrêt de l’Incident aérien est une
bonne démonstration que la Cour doit utiliser la faculté discrétionnaire
du paragraphe 6 de l’article 36 de son Statut, avec la plus grande pru-

145
148 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

dence. S’il y a défaut de compétence on est en présence d’un excès
de pouvoir. Un changement de jurisprudence porté sur une question
de compétence doit être très solidement fondé ; il a intérêt à maintenir
certaine jurisprudence afin de donner une ferme sécurité aux textes
interprétés. Le fait que le rôle de la Cour est plutôt mince ne peut
justifier un élargissement de sa compétence.

+ +

La source de la juridiction de la Cour dérivée de l’article 37 doit
dépendre de la volonté des parties et n'existe que dans la mesure où
elle a été admise.

Le transfert à la Cour internationale de Justice de la juridiction
qu’une disposition d’un traité prévoyait en faveur de la Cour permanente
de Justice internationale ne pouvait se faire sans le consentement des
Etats parties à ce traité. Un principe bien établi de droit international
veut que seules les parties à un traité peuvent modifier ses dispositions.

La conférence de San Francisco, en adoptant l’article 37 qui dispose
le renvoi de la juridiction d’une Cour à une autre n’a pu se substituer
au consentement des Etats qui n'étaient pas présents et n’ont pas parti-
cipé à ladite conférence. Comme l'Espagne ne participait pas à cette
conférence, l’article 17, paragraphe 4, ne peut lui être applicable. Les
Etats présents à San Francisco n’ont pu modifier un traité signé par
l'Espagne sans son consentement. Toute modification, décidée par les
Etats de la conférence, des clauses de juridiction incorporées aux dispo-
sitions du traité de 1927 demeurait sans effet par rapport à l'Espagne
à défaut d'acceptation par elle de ces modifications, et elle n’a pas
donné son acceptation.

D'autre part, à l’occasion de cette conférence, l'Espagne ne fut pas
invitée à y participer ; elle n’était pas persona grata (résolution 39 1),
du 12 décembre 1946, de l’Assemblée générale). Elle était étrangère et
exclue aux négociations de San Francisco et le Statut entré en vigueur
le 24 octobre 1945 était toujours pour elle ves inter altos acta. La confé-
rence avait éliminé de ses réunions les Etats ex-ennemis ou neutres. Il
est évident que les Etats réunis à cette conférence ne se sont pas occupés
des clauses de juridiction contenues dans des traités des Etats ex-ennemis
ou neutres pour leur imposer l'obligation d’accepter que certaines
clauses de juridiction soient applicables à la nouvelle Cour pour le cas
où éventuellement ils deviendraient Membres des Nations Unies. Une
telle interprétation n’est pas raisonnable. Les Etats à la conférence, en
créant le traité international qu'est la Charte et le Statut, n’ont pu
établir par une de leurs dispositions des obligations à la charge des
Etats tiers. De telles dispositions ne se présument pas. L'article 37 opère
une novation et comme telle elle ne se présume pas ; pour que la nova-

146
149 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

tion se produise il est indispensable que la partie exprime formellement
et volontairement son intention de nover. L'Espagne, absente au mo-
ment où l’article 37 a été rédigé et accepté, n’a pas eu l’occasion de mani-
fester cette intention.

Le rapport du 22 mai 1945 du sous-comité IV/1/A sur la question du
maintien de la Cour internationale de Justice et sur les problèmes qui
s'y rapportent, entre autres considérations, exprimait im fine de la
lettre d) :

« Dans le cas des Etats ennemis, il sera possible d’incorporer dans
les conditions de paix une clause mettant un terme à leur droit
d'être parties au Statut ; dans le cas des autres Etats il sera impos-
sible de procéder de cette façon à moins qu’ils ne l’admettent. »

Et la lettre e) ajoutait :

«Il découle de cette conclusion que, tout au moins dans les cas
de certains Etats neutres, l’exclusion de toute participation au
Statut de la Cour qu’énonce le chapitre VII, paragraphe 5, du
projet de la Charte, ne pourrait pas s’effectuer sans une certaine
infraction aux règles reconnues du droit international. » (U.N.C.I.O.,

vol. 13, p. 530.)

Les antécédents démontrent qu’à la conférence de San Francisco on
envisageait des mesures d’exclusion pour les Etats ennemis ou certains
Etats neutres, du Statut de la Cour. C’était la situation de l'Espagne.
Le sous-comité indiqué n’avait donc pas la préoccupation de maintenir
des clauses juridictionnelles insérées dans les déclarations ou traités de
ces Etats.

Lorsqu'un Etat — comme l'Espagne — est resté pendant plusieurs
années étranger au Statut, et aussi par décision de l’Assemblée générale
(décision du 12 décembre 1946), on ne peut prétendre que cet Etat, du
fait de sa demande d’admission aux Nations Unies, a reconnu la juri-
diction de la Cour internationale de Justice. Un consentement simple-
ment présumé est insuffisant (C.I.J. Recueil 1959, p. 142).

Sans doute, les Etats réunis à la conférence de San Francisco, connais-
sant leurs obligations internationales en matière d’acceptation de la juri-
diction de la Cour permanente, soit par la clause facultative, soit par
disposition d’un traité, ont pu prendre légitimement la charge de les
transférer à la nouvelle Cour. Ces Etats avaient le pouvoir de le faire,
ce pouvoir ne pouvait être invoqué envers des Etats qui, ultérieurement,
viendraient à être admis comme Membres des Nations Unies sur la base
de l’article 4 de la Charte.

147
150 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

Admettre un tel pouvoir envers les Etats non présents conduirait tout
simplement à les soumettre à un principe que la conférence a fermement
rejeté, celui de conférer à la nouvelle Cour une juridiction obligatoire à
tous égards. Les nouveaux Membres des Nations Unies auraient dû
admettre une telle juridiction imposée par les Etats réunis à San Fran-
cisco, s’ils se trouvaient liés par des traités en vigueur renvoyant à la
juridiction de la Cour permanente. La jurisprudence de cette Cour et de
la Cour internationale a toujours maintenu qu’elle n’a compétence envers
un Etat que s’il a donné un consentement volontaire et non équivoque.

*
* *

La juridiction de la Cour se fonde sur le consentement des Etats. La
Cour internationale a dit, dans l’affaire de l’Or monétaire, qu’elle doit se
garder «d’agir à l’encontre d'un principe de droit international bien
établi et incorporé dans le Statut, 4 savoir que la Cour ne peut exercer sa
juridiction à l’égard d’un Etat si ce n’est avec le consentement de ce
dernier ».

Selon certaine thèse, il doit s’entendre que ce consentement a été
donné par l'Espagne lors de son incorporation aux Nations Unies. Les
Etats réunis à San Francisco ne pouvaient pas, sans l'intervention de
l'Espagne, l’engager dans une obligation comportant l'acceptation d'une
nouvelle juridiction, celle de la Cour internationale. Ils n’avaient pas le
pouvoir d'imposer à l'Espagne, comme une condition supplémentaire
pour devenir Membre des Nations Unies, celle d'accepter une compé-
tence déterminée de la Cour internationale. L’admettre porterait viola-
tion du principe d'égalité de droit des Etats ; les conditions d’admissi-
bilité, comme Membre des Nations Unies, n’ont pas prévu que certains
Etats devraient, pour y être admis, consentir à des obligations d'ordre
juridictionnel non exigées pour d’autres Etats.

L'Espagne, en devenant Membre des Nations Unies, n'a pu être con-
trainte d'accepter la juridiction de la Cour internationale pour certaines
affaires ; cette juridiction se caractérise comme étant particulière et
volontaire et non générale et obligatoire. La juridiction de la Cour doit
s'établir par un texte clair, qui ne se prête pas à l’interprétation, afin
qu’elle. ne puisse surgir par surprise. I] n’y a pas de juridiction compul-
sive de la Cour. Si un doute raisonnable peut exister sur l’interprétation
de l'article 37, son application doit être aussi faite raisonnablement.
Une interprétation restrictive doit s'imposer.

Il est soutenu que le Gouvernement espagnol lors de son admission
comme Membre des Nations Unies, en décembre 1955, aurait ratifié
l’article 37 du Statut et de ce fait accepté le transfert de juridiction.
Cet article 37 serait une clause d’accession ou d'adhésion, une offre
adressée aux Etats autres que ceux réunis à San Francisco. La Cour

148
151 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

internationale, en l’affaire de l’Jncident aérien, a répondu à cette thèse.
Ces mêmes considérations sont pertinentes pour l’article 37.

Au moment où l'Espagne est devenue Membre des Nations Unies, son
acceptation de la juridiction de la Cour permanente en vertu de l’article
17, paragraphe 4, du traité de 1927, était devenue caduque à partir de la
date de la dissolution de cette Cour. L'article 37 ne fait pas renaître une
obligation qui n’avait plus d’effet juridique, cette disposition ne pouvait
viser l'Espagne, à la date de son admission aux Nations Unies; il ressort
donc que l'acceptation que l'Espagne a faite de cette disposition ne consti-
tue pas un consentement donné à la juridiction de la Cour internationale
de Justice (C.I.J. Recueil 1959, p. 145). Et les manifestations attribuées
postérieurement à l'Espagne d’une telle acceptation ne sont pas fondées.

Il est soutenu que l’article 37 considère uniquement la validité des
clauses.juridictionnelles dans le temps, à la durée restant à courir dans
le cadre des traités dont elles font partie. Tant que l'échéance du terme
prévu par le traité n’est pas épuisée, ces clauses juridictionnelles seraient
en vigueur, mais non applicables par disparition du champ d’application
auquel ces clauses se réfèrent. I] y aurait suspension de ces clauses
d'acceptation de la compétence de la Cour jusqu’au moment où les deux
Etats signataires du traité deviennent parties au Statut.

Cette manière de voir présente certaines difficultés.

D'abord, elle laisse de côté l’argumentation très forte de l’arrêt de
VIncident aérien, lorsqu'il admet la caducité de ces clauses juridiction-
nelles par manque du support juridique qu'elles trouvaient dans le
Statut de la Cour permanente, lequel avait cessé d'exister par suite de
sa disparition. L’extinction de ces obligations internationales peut se
rapporter aux délais pour lesquels elles ont été conclues, mais d’autres
causes peuvent les faire tomber avant l'échéance de ces délais.

Il n’est rien à l’article 37 qui suggère que l’article 17, paragraphe 4,
continuerait à pouvoir être ravivé après l'expiration du Statut de la
Cour permanente. Pour créer cet effet, l’article 37 auraif dû être rédigé
différemment. Il aurait été au moins nécessaire qu'il énonçât que les
dispositions de traités acceptant la juridiction de la Cour permanente
devraient être considérées, dans les rapports entre Etats parties au
présent Statut ou pouvant à un moment quelconque devenir parties au
Statut, comme comportant acceptation de la juridiction obligatoire de
la Cour internationale. L'article 37 ne dit rien de pareil et laisse de côté
l’article 17, paragraphe 4, inséré dans un traité d’un Etat non encore
devenu partie au Statut.

*
* *

D’autre part, cette théorie de la suspension des clauses convention-
nelles d’acceptation de la juridiction de la Cour crée une situation déli-
cate quant à sa durée et ses effets.

149
152 BARCELONA TRACTION (or. DISS. ARMAND-UGON)

Pour que les effets de cette suspension prennent fin, un événement
extérieur à la volonté des contractants doit se produire, l'admission d'un
Etat déterminé aux Nations Unies. Si la prolongation de cette admission
s'étend dans le temps de façon démesurée, une telle interprétation peut
conduire à des résultats déraisonnables, qui doivent s’examiner avec la
plus grande prudence. Quand une telle suspension cesse-t-elle d’être
raisonnable ? La difficulté réside dans la recherche d’unités de mesure.
Quelle est l’unité du raisonnable ? A quelles valeurs de comparaison ou
d'appréciation doit-on recourir ? La frontière entre le raisonnable et le
non-raisonnable reste toujours arbitraire, pour la raison qu'entre une
situation et l’autre il n’y a pas de brusque transition.

Si la suspension commence à partir de la date où la Charte est entrée
en vigueur, l'Espagne serait restée plus de dix années étrangère au
Statut. Après ce délai, la clause en suspension peut-elle encore avoir des
effets ?

Une telle interprétation présente des aspects artificiels, donne prise à
des conclusions et applications arbitraires, qui risquent de compromettre
des principes jusqu'ici acceptés en matière de consentement de l’accep-
tation de la juridiction de la Cour. Si une autre interprétation de l’ar-
ticle 37 n'offre pas les inconvénients qu'on vient de signaler, elle doit
être préférée.

*
* *

Est-il admissible juridiquement que les clauses de juridiction des
traités ou conventions aient, à l’égard des Etats non parties au Statut,
une validité potentielle en vertu de l’article 37, soit à partir de l'entrée
en vigueur de la Charte, soit a partir de la dissolution de la Cour perma-
nente ? Rien ne vient soutenir cette proposition, ni dans le texte de cet
article, ni dans les travaux préparatoires, ni dans le cadre d’une inter-
prétation de cette disposition. À cette conception de la validité poten-
tielle de la clause s’ajouterait l’idée de sa suspension dans l'attente
qu'un Etat soit admis aux Nations Unies, tout en acceptant que cette
suspension prolongée démesurément pourrait la rendre caduque.

*
* *

Il faut examiner la thèse selon laquelle l’article 37 du Statut pourrait
avoir un effet propre pour faire revivre l’article 17 du traité de 1927.
Cet article, qui n’avait créé qu’une obligation de juridiction vis-a-vis de
la Cour permanente, peut-il « reprendre » effet grace à l’article 37 du
Statut ?

Tout le problème est centré sur le texte de cet article : ou bien il a
créé une « suspension » spéciale, échappant aux règles générales du droit
international, une « mise en sommeil », une « paralysation » provisoire du
moyen de juridiction, même vis-à-vis des Etats non encore parties au

150
153 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

Statut avec «remise en vigueur» par leur adhésion audit Statut; ou
bien l’article 37 n’a pas créé cet effet.

Comme il s'agit de l'interprétation du Statut, on n’est pas obligé de
tenir compte de la présentation des arguments des Parties et on doit
procéder a la recherche de la solution par une démarche propre.

Même si l’on admettait la thèse que l’article 37 a voulu étendre ses
effets à toutes les parties au Statut, quelle que soit la date de leur adhé-
sion, le problème juridique n’est pas pour autant résolu car la question
est de savoir si le Statut pouvait créer en droit international cette obli-
gation nouvelle de «remise en vigueur » de dispositions caduques par
disparition permanente de l’objet de l'obligation.

On n’avance rien en disant que cette paralysie est le seul but de l’ar-
ticle 37 et qu’il n’a que ce but. Une telle affirmation implique qu’une
obligation a pu être créée vis-à-vis d'Etats tiers, pour imposer avant
qu'ils n'aient adhéré au Statut une «mise en sommeil » d’une clause
‘d’un traité bilatéral ; ce n’est pas la preuve contraire qui est nécessaire
mais une preuve positive que le Statut pouvait, juridiquement, établir
un tel effet.

Il est exact que tout Etat adhérant au Statut l’accepte tel quel, mais
en décembre 1955, lorsque l'Espagne a adhéré au Statut, existait-il
encore dans le traité de 1927 un article 17 qui puisse revivre ? L'article 37
peut-il avoir « saisi » les traités bilatéraux d’un Etat tiers, bien avant
qu’il ne devienne partie au Statut, pour « préserver » la clause juridic-
tionnelle ?

Ceci suppose une opération complexe, nouvelle, contraire à priori au
caractère volontaire de l'acceptation de la juridiction de la Cour et qu’il
faudrait justifier autrement qu’en la décrivant, car ce n'est pas une
démonstration de l'existence juridique d’une obligation que se borner à
dire: «c’est une mise en sommeil». C’est, en effet, poser un principe
contraire au principe généralement reconnu de l'acceptation volontaire
de la juridiction de la Cour internationale de Justice, acceptation qui
n’a été donnée au Statut par l'Espagne qu’en décembre 1955.

D'où la nécessité de soutenir que l'Espagne avait, elle-même,
reconnu que l'effet de l’article 37 était bien de faire revivre l’article 17
du traité de 1927 dès son adhésion au Statut. Que l'Espagne ait cru ou
non que l’article 37 avait un certain effet est sans portée ; c’est la Cour
qui est seul juge de sa propre compétence selon le Statut, non pas selon
ce que pense de ce Statut une des Parties.

Le problème de base est bien celui-ci : comment donner à l’article 37
un effet de préservation des clauses juridictionnelles des traités bilaté-
raux entre Etats tiers, effet qui, nécessairement, doit prendre date à
lentrée en vigueur du Statut, avant la disparition de la Cour permanente,
puis un effet de transfert automatique de la juridiction à la Cour inter-
nationale de Justice au jour de l'admission de l'Etat tiers aux Nations

ISI
154 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

Unies. Il faut bien que la «préservation » s’applique dès l’entrée en
vigueur du Statut puisqu'on prétend que celui-ci vise par l’article 37
« tous les traités », donc les traités liant des Etats qui n’ont encore aucune
obligation résultant de l'appartenance aux Nations Unies et qui pour-
raient, par hypothèse, n’en jamais avoir s’ils n’entraient pas aux Nations
Unies. Et cependant l’article 37 doit pouvoir s'appliquer sans aucune
limitation de durée car si la « préservation » de la clause juridictionnelle
d'un traité bilatéral a été effectuée par l'entrée en vigueur du Statut,
l’article 37 s'applique quelle que soit la date d'admission de l'Etat tiers
aux Nations Unies. Si la préservation est intervenue, elle est effective
« potentiellement » tant que le traité bilatéral est en vigueur.

Pour qu’il en soit autrement, il faut soutenir que l’article 37 ne
« préserve » la clause juridictionnelle d’un traité bilatéral que le jour de
l’admission de l'Etat tiers, mais alors c’est le problème déjà signalé : une
« paralysation » est une opération inconnue en droit international géné-
ral pour lequel une suspension vaut libération de l'obligation ; or, on n’a
pas prouvé que l’article 37 décidait cette remise en vigueur après para-
lysation.

Et cette considération devient plus décisive encore pour l’examen de
la deuxième exception subsidiaire. Si une obligation suspendue ne fait
que reprendre effet à partir du jour où cesse l’empêchement, il n'y a pas
de compétence pendant la période de suspension ; sinon ce n’est pas une
suspension mais la « mise en sommeil » ou « paralysie », descriptions qui
sent en effet nécessaires pour justifier que la suspension n’ait eu aucun
effet. Car si la période de suspension disparaît rétroactivement et si l’on
admet la compétence de la Cour internationale de Justice, comme s’il
n'y avait pas eu d'interruption dans l'application du traité bilatéral, ce
n’est plus une suspension d'obligation, par définition. Et ici encore il
faut prétendre que tel était le but de l’article 37, sans un brin de preuve
pour l’établir. Or, pour prouver que la suspension d’une obligation n’a
pas «libéré » les parties de l’obligation pendant toute la durée de la
période de suspension, on doit procéder autrement que par affirmation.

*
* *

L’Espagne et la Bulgarie ont signé un traité de conciliation, de régle-
ment judiciaire et d’arbitrage le 26 juin 1931, ratifié à Sofia le 21 juin
1935 (C.P.J.I. série E n° 13, p. 296). L’article 17 permet à chaque partie
au traité de saisir la Cour permanente d’une requéte, aprés préavis d’un
mois. Ce traité se renouvelle chaque cinq années, s’il n'est pas dénoncé
six mois avant l'expiration de ce délai.

Un tel traité est-il encore en vigueur entre ces deux Etats quant à la
compétence de la Cour internationale, même après l’arrêt de l'Incident

152
155 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

aérien ? Dans l'hypothèse où un passager du malheureux avion abattu
par les forces militaires bulgares ait été espagnol, le gouvernement de
ce dernier aurait-il eu le droit d'introduire une requête en protection de
son ressortissant, sur la base de l’article 17 indiqué ?

Si l’article 37 rend la Cour internationale compétente, elle décidera
aussi que l’article 17 du traité hispano-bulgare est en vigueur, solution
qui paraît inattendue et contradictoire.

Il en serait de même pour d’autres traités, de la même nature que le
traité de 1927, signés entre l'Espagne et la Pologne, la Tchécoslovaquie,
la Hongrie, pour ne citer que quelques-uns de ces traités — Etats qui
pourraient ne pas maintenir de relations diplomatiques.

x * +

La pratique internationale se référant à l'application des traités visés
par l’article 37 du Statut a une valeur toute relative. La pratique ayant
un vrai intérêt dans le cas de la présente exception serait celle postérieure
à l'interprétation donnée par les arrêts de l’Incident aérien et du Temple
où la question a été posée deux fois.

Les signataires des protocoles pour adapter les clauses de traités se
référant à la Cour permanente n'avaient d'autre but que d'appliquer,
expressément, ces clauses juridictionnelles qui avaient été convenues
dans les traités à la Cour internationale, mais sans soulever la question
de savoir si l’article 37 comprenait seulement les Membres des Nations
Unies parties au Statut avant la dissolution de la Cour permanente et
les nouveaux Membres des Nations Unies après cette date. Ces proto-
coles se référaient à tous ces Etats. Tout de même, un doute subsistait
quant au champ d’application de cet article.

Ici, la sagesse des Nations Unies s’unissait à la sagesse de la Cour
internationale, dans son interprétation de l’Zncident aérien, pour limiter
l'application de l'article 37 aux seuls Etats présents à la conférence de
San Francisco. Ainsi, on savait quels Etats allaient être vraiment obli-
gés, sans se placer dans des situations dont on ne pouvait prévoir les
effets quant aux traités qui donnaient compétence à la Cour permanente.
Si une telle conduite de prudence a été appliquée dans le cas des décla-
rations de l’article 36, paragraphe 5, bien limitées et connues, une même
manière de voir doit à fortiori être valable pour des clauses juridiction-
nelles insérées dans de nombreux traités et entre Etats parties au Statut
avant la dissolution de la Cour permanente.

*
* *

L'interprétation soutenue par le demandeur n’a pas l'appui de la pra-
tique de divers organes de l'Organisation des Nations Unies.

153
156 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

On peut mentionner deux cas importants, entre autres, cités par les
Parties.

Cas del Acte général : La résolution 268 A (ITI) de l’Assemblée géné-
tale du 28 avril 1949 poursuivait l'objet de restituer à l’Acte général de
Genéve du 26 septembre 1928 son efficacité premiére. Cette résolution,
à la lettre e), exprime que cet Acte, avec les modifications y apportées,
était ouvert à l’adhésion des Membres des Nations Unies, et des Etats
non membres devenus parties au Statut de la Cour internationale ou à
qui l'Assemblée générale des Nations Unies aurait communiqué copie à
cet effet. Une telle proposition était nécessaire, vu que l'efficacité de
l’Acte général se trouvait diminuée du fait que les organes de la Société
des Nations, et la Cour permanente, auxquels il se réfère, avaient disparu.
Cette résolution dispose que les amendements apportés à l'Acte général
joueront seulement entre Etats ayant adhéré audit Acte ainsi revisé. La
lettre c) indique les amendements à apporter aux articles 17, 18, 19, 20,
23, 28, 30, 33, 34, 36, 37 et 4x, où les mots « Cour permanente de Justice
internationale » doivent être remplacés par « Cour internationale de Jus-
tice». Un tel précédent démontre, sans aucun doute, que l’Assemblée
générale n’a pas cru qu’elle pouvait faire application de l'article 37 du
Statut de la Cour quant aux dispositions de l'Acte général visant la
Cour permanente : pour le transfert à la Cour internationale de la juri-
diction accordée à la Cour permanente, un nouvel accord était indis-
pensable, ce qui signifiait que l’article 37 ne jouait pas. L'intervention
de la délégation belge aux Nations Unies pour aboutir à cette résolution
n’a pas été sans importance.

Si l’article 37 ne joue pas dans le cas de l’Acte général, comme l’a admis
la résolution 268 A (III), de l’Assemblée générale, comment peut-on sou-
tenir logiquement que l’article 37 doit jouer dans le cas du traité hispano-
belge de 1927? Ce traité n’est autre chose qu'un Acte général en petit
entre deux Etats. En effet, l’Acte général prévoit la solution des litiges
entre Etats par des commissions de conciliation, par l’arbitrage et par
le règlement judiciaire devant la Cour permanente, et le traité hispano-
belge de 1927 indique, pour les différends entre les deux Etats, les mêmes
moyens de solution. Si, pour que l’Acte général entre en pleine vigueur
quant à la Cour internationale, il est indispensable que les Etats qui y
ont souscrit et l’ont accepté fassent certaines déclarations à ce sujet, on
ne voit pas la raison pour laquelle il n’en serait pas de même pour les
deux Etats signataires du traité hispano-belge. Si l’article 37 ne lie pas
les Etats signataires de l’Acte général à la juridiction de la Cour inter-
nationale, comment cette disposition pourrait-elle lier le Gouvernement
espagnol à cette Cour ?

L’Acte général adopté le 26 septembre 1928 par l’Assemblée de la
Société des Nations a reçu l’adhésion de la Belgique le 18 mai 1929 et
de l'Espagne le 16 septembre 1930. Alors se présente la situation sui-

154
157 BARCELONA TRACTION (or. DISS, ARMAND-UGON)

vante : si la Belgique invoque cet Acte général contre l'Espagne, elle ne
pourra le faire qu’une fois que cet Etat aura signé les amendements
introduits à cet Acte (résolution 268 A (IIT)) ; or, si la Belgique invoque
le traité de 1927, essentiellement pareil à l’Acte général, elle pourra le
faire selon une certaine interprétation de l’article 37 sans aucune autre
démarche. Une même situation juridique se verrait réglée de deux ma-
nières différentes selon qu’on invoque l’Acte général ou le traité. Il est
difficile de souscrire à une telle interprétation, qui conduit à des résul-
tats contradictoires.

*
* *

Cas de la constitution de l'O.I.T.: La revision de la constitution de
VO.LT. était indispensable après la dissolution de la Cour permanente,
pour toutes les dispositions de cette constitution qui faisaient référence
à cette Cour. Pour les Etats parties au Statut de la Cour internationale
de Justice avant ladite dissolution, le transfert prévu par l’article 37
était suffisant pour les autres Etats non membres des Nations Unies
ou Membres postérieurement à cette dissolution, des amendements
étaient nécessaires.

*
* *

A propos de l'avis consultatif de 1950 sur le Statut international du
Sud-Ouest africain et en l’affaire, on doit remarquer que les trois Etats
intervenant dans cette affaire : Union sud-africaine, Ethiopie et Libéria,
étaient Membres originaires des Nations Unies. Il en est ainsi en l'affaire
Ambatielos, les deux Etats parties à ce litige étaient Membres des Nations
Unies avant le 18 avril 1946. Ces précédents ne sont donc aucunement
concluants, ils sont toujours dans la ligne d’interprétation des arréts de
l'Incident aérien et du Temple. Cette interprétation a aussi joué, indirec-
tement, en l'affaire du Droit de passage. Au moment où le Portugal
déposa sa nouvelle déclaration d'acceptation de la juridiction de la Cour,
il était lié par une déclaration antérieure qui tombait sous le coup du
paragraphe 5 de l’article 36 du Statut. La Cour ne prit en considération
que la dernière déclaration.

Lors de la revision de nombreuses conventions donnant compétence à
la Cour permanente, dans tous les cas, de nouveaux accords ou proto-
coles furent nécessaires pour transférer ces compétences à la Cour inter-
nationale. On n’a pas jugé que l’article 37 tranchait la question. Dans
ces protocoles, on a explicitement prévu le transfert en mentionnant la
Cour internationale, ce qui plaide en faveur de la thèse espagnole.

155
158 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

*
* *

L’interprétation que, dans leurs accords, les Etats tiers ont donnée
de l’article 37 perd beaucoup de sa force, surtout si ces accords sont
antérieurs à l'interprétation par la Cour internationale du paragraphe 5
de l’article 36 du Statut, qui soulève la même question que l’article 37.
Si l’on se réfère à l’accord entre la Suède et la Finlande, du 9 avril 1953,
qui modifie une convention du 29 janvier 1926, on voit qu'il donne vali-
dité à l’article premier du traité de 1926 et que cette validité ne dépend
pas de l'entrée de la Finlande aux Nations Unies. En effet, quand cet
Etat devint Membre des Nations Unies en 1955, il fut dès lors partie
au Statut de la Cour internationale ; mais à cette date, le traité de 1926,
modifié en avril 1953, avait acquis force obligatoire depuis deux années.
C'est cet accord qui a opéré la transformation du traité de 1926 et non
le fait que la Finlande était devenue partie au Statut. La procédure de
cet accord et non l'application de l’article 93, paragraphe 2, de la Charte,
fait supposer que la Finlande entendait que l’article 37 n’était pas suf-
fisant pour rendre applicables les traités où était stipulée la soumission
à la Cour permanente.

Le Statut a organisé deux moyens ordinaires pour lacceptation par
les États de la juridiction de la Cour internationale. Le premier moyen
est le traité ou la convention ; le second la déclaration unilatérale. Ces
moyens sont ceux que mentionne l’article 36, paragraphes I et 2.

Selon certaine thèse, l'Espagne aurait accepté la juridiction, ou mieux
la compétence de la Cour, implicitement, au moment où le Gouverne-
ment belge lui a proposé un compromis comme démarche préalable à la
saisine de la Cour par requête. Quand le Gouvernement espagnol a
repoussé cette proposition il a dit que la Belgique n’a aucun jus siandi
pour lui faire une telle proposition de protection d’une société cana-
dienne et qu'on n'avait pas épuisé les recours internes ; on en déduit
que l'Espagne aurait reconnu implicitement la compétence de la Cour,
lors du compromis proposé ou introduit. Telle est la thèse en question.

On doit partir de la base que l’acceptation de la compétence de la
Cour, soit par accord, soit par déclaration, doit être « claire et non équi-
voque », comme le soutient la jurisprudence, jusqu'à ce moment cons-
tante, de la Cour permanente et de la Cour internationale, Les instru-
ments qui correspondent à une telle acceptation de compétence doivent
être concluants, déterminants et ne pas prêter au doute.

156
159 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

Une fois le Gouvernement espagnol saisi de la prétention belge, il
manifesta clairement qu’il ne pouvait accepter cette démarche pour les
raisons déjà mentionnées. Ce faisant, 1l ne crut pas nécessaire déjà d’exa-
miner la question si l'Espagne était ou non liée envers la Belgique par
une clause quelconque, pour porter l'affaire devant la Cour. La propo-
sition tout entière de la Belgique fut repoussée par l'absence d’un
élément premier, la qualité pour introduire une telle prétention. De
cette obligation peut-on déduire que l'Espagne a fait une manifestation
«claire et non équivoque » d’acceptation de la compétence de la Cour ?
Cette acceptation peut-elle être faite par implication sur la base d’un
raisonnement implicite ? D'autre part, quelle est la situation juridique
qu'on attribue — dans cette thèse — à l'Espagne ? Aurait-elle conclu
un accord tacite de volonté aux fins de venir devant la Cour ou aurait-
elle simplement exprimé un consentement d’acceptation de la juridiction
de la Cour, aussi par voie d’implication ? Toutes ces questions s'opposent
à la thèse proposée.

Jusqu’à présent c'était un principe bien établi que la compétence de
la Cour doit s’admettre selon le Statut par des manifestations de volonté
expresses et claires, et non par des raisonnements fondés sur des suppo-
sitions, sur des faits douteux et sur des silences qu’on interprète. Pour
que la compétence puisse être établie il faut un acte volontaire, indis-
cutable, non douteux, de l'Etat auquel on attribue une telle volonté.

Une réflexion s'impose sur cette thèse dangereuse, car elle créerait
une nouvelle notion de l’acceptation de la compétence de la Cour par
acquiescement tacite, ou par accord tacite, situation peu compatible
avec le principe du Statut selon lequel l'acceptation de la juridiction
doit s'établir par un acte et un consentement «clairs et non équivo-
ques ». La juridiction de la Cour ne doit pas s'établir sur des considéra-
tions et des raisonnements ambigus.

*
* *

On soutient que la présente exception serait incompatible avec l’atti-
tude antérieure du Gouvernement espagnol. On conclut que certains
paragraphes de la note espagnole du 30 septembre 1957 contiennent
une déclaration « claire et non équivoque » de reconnaissance de la juri-
diction de la Cour. Dans cette note, on prend principalement en consi-
dération la proposition belge faite dans sa note du 8 juillet 1957, d’un
compromis pour soumettre le différend à la Cour internationale. La con-
testation, entre les deux Gouvernements, portait sur le point que le
Gouvernement belge ne justifiait pas qu’il pat accorder sa protection
diplomatique à la Barcelona Traction, société canadienne, sans faire la
preuve de la nationalité belge des actionnaires de cette société.

La question de l'interprétation de l’article 37 ne fut pas posée dans
la note espagnole ni dans la note belge précitées. ,

157
160 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

Le contenu de la note espagnole sur l'existence d’une juridiction obli-
gatoire pour les deux Etats, se rapporte au silence belge a l’objection
fondamentale du département extérieur espagnol, dans ses notes du
22 décembre 1957 et du 5 janvier 1952. On ne voit pas quelle reconnais-
sance expresse peut se dégager du texte d’une phrase incidente. La
référence à la juridiction est liée à la question du jus standt. Elle doit se
retenir dans son ensemble. Aucun engagement juridictionnel né peut se
déduire de cette manifestation. Ce document contient une manifestation
de volonté non équivoque dans le résumé final de cette note au n° 6,
qui dit textuellement : « Le traité susvisé [celui de 1927} n’est pas sus-
ceptible d’être invoqué pour la solution d'un litige qui n’a pu surgir
pour les raisons signalées. »

Au surplus, cette note du 30 septembre dans la phrase incriminée ne
démontre pas une déclaration de volonté. Il ressort de cette correspon-
dance que le Gouvernement espagnol n’a jamais accepté l'intervention
de la Cour dans la présente affaire. Cette position a seule sa vraie impor-
tance. Le manque de légitimation de la Belgique n'était pas le motif
unique pour l’incompétence de la Cour. Pour le Gouvernement espagnol,
cette question de la légitimation était préalable et la question de la
compétence de la Cour sur la base de l’article 37 ne fut ni effleurée ni
discutée.

Si l'on examine cette note verbale, dans son ensemble, on doit forcé-
ment conclure, de ]’examen de circonstances où elle trouve son origine,
des propositions qu'elle rejette et des raisons sur lesquelles se fonde cette
attitude, que le Gouvernement espagnol n’a aucunement accepté, ni de
façon expresse, ni de façon implicite, la compétence de la Cour.

Ce n’est qu'après la requête et le mémoire belges que le problème des
exceptions préliminaires est devenu actuel et l'Espagne a immédiatement
soulevé l’exception préliminaire relative à la compétence. Auparavant,
il n'y avait que le jus standi qui était en discussion. Parler d’une question
de « différend supposé » dans le texte de la note espagnole du ro juin
1957, c'est dire clairement que l'Espagne ne reconnaissait pas l'existence
d'un différend. Le problème de l'existence ou de l’inexistence de la juri-
diction obligatoire n’est pas discuté dans la note. Le fait que le Gouver-
nement espagnol, dans sa note du 30 septembre 1957, déclarait que le
traité n’est « pas susceptible d’être invoqué » pour la solution d’un litige
qui n’a pas pu surgir pour les raisons signalées implique que toute discus-
sion sur des exceptions préliminaires pour le cas où la Belgique voudrait
porter effectivement le différend devant la Cour devient superflue.

A partir du moment où la Belgique a effectivement porté devant la
Cour l'affaire de la Barcelona Traction, ou lorsque cette éventualité a
été discutée sérieusement entre les Parties, l'Espagne a immédiatement

158
161 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

pris position en niant la compétence de la Cour en prévision de la future
exception préliminaire n° 2.

La Cour internationale en l'affaire Anglo-Iranian Où Co. donne des
règles pour l'interprétation grammaticale des actes unilatéraux. Cet
arrêt dit:

« Mais la Cour ne saurait se fonder sur une interprétation pure-
ment grammaticale du texte. Elle doit rechercher l'interprétation
qui est en harmonie avec la manière naturelle et raisonnable de lire
le texte, eu égard à l’intention du Gouvernement de l'Iran à l’époque
où celui-ci a accepté la compétence obligatoire de la Cour. » (C.I.J.
Recueil 1952, p. 104.)

On ne doit retenir, isolément, le sens textuel des mots, sans prendre en
considération leur objet et finalité dans le document où ils sont employés,
car c’est de celui-ci que les mots ont une certaine valeur et signification,
tant qu’expression de volonté de leurs auteurs. La compétence de la
Cour doit résulter d’une déclaration ou d'actes concluants ; il n’y a dans
le cas présent ni déclaration expresse, ni actes concluants.

Lors de la corresponaance diplomatique, le défendeur n’a jamais mani-
festé sa volonté d'obtenir une décision sur le fond, ni de soulever la
question de compétence ; il semble clair qu’on ne peut déduire d’une
telle attitude une acceptation de la compétence de la Cour.

DEUXIÈME EXCEPTION PRÉLIMINAIRE SUBSIDIAIRE

Dans le cas où la Cour se déclarerait compétente, en ve:.. de l’ar-
ticle 37 de son Statut et ranimerait l’article 17, paragraphe 4, du traité
de 1927 ainsi que d’autres dispositions concordantes avec cet article, le
différend soulevé par le Gouvernement belge ne pourrait pas étre soumis
à la juridiction de la Cour parce qu'il est né et se rapporte à des situa-
tions et faits antérieurs à la date à laquelle la juridiction de la Cour a
pu déployer ses effets dans les relations entre la Belgique et l'Espagne.
Jusqu’a l’époque où elle a été ranimée, la clause juridictionnelle était
en sommeil, et a nécessité un consentement pour être remise en vigueur :
le consentement résultant de l'entrée de l'Espagne aux Nations Unies.

Cette date doit être fixée au 14 décembre 1955, date à laquelle
l'Espagne fut admise comme Membre des Nations Unies. Le différend
étant antérieur à cette date critique, il n’a pu être soumis à la Cour.

Le traité de 1927, en effet, dans ses articles 1 et 2 et protocole addi-
tionnel, vise les différends qui « viendraient » à surgir entre les deux
Etats. On ne peut dire que le traité hispano-belge marque une claire

159
162 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

volonté de viser tous les différends. La clause de juridiction de l’ar-
ticle 17 du traité, paragraphe 4, que l’article 37 du Statut ranime, ne
s'étend pas à des différends quelconques, mais seulement à ceux qui
sont postérieurs à la date du 14 décembre 1955. Pour les différends
antérieurs à cette date, il n’y a. pas de clause de juridiction valable. Le
présent différend est bien antérieur au 14 décembre 1955, comme le
reconnaît le Gouvernement belge dans sa note diplomatique du 16 mai
1957. Il est donc clair que l’article 37 n’a pu rétroagir l’effet de la clause
de juridiction de l’article 17 à des différends nés avant son établissement.
La Cour permanente a dit :

«Si les termes qui expriment la limitation ratione temporis sont
clairs, l'intention qui les a dictés n’en apparaît pas moins bien
établie : en la formulant, on a entendu enlever à l'acceptation de
la juridiction obligatoire tout effet rétroactif». (Série A/B no 74,

p. 24.)
La Cour permanente, en l'affaire Mavrommatis, a dit :

« La Cour est d’avis que, dans le doute, une juridiction basée sur
un accord international s’étend a tous les différends qui lui sont
soumis après son établissement. Dans le cas actuel cette interpréta-
tion semble imposée par les termes mêmes de l’article 26, d’après
lequel doit être soumis à la Cour «tout différend quel qu'il soit ...
qui viendrait à s'élever. » (Série À no 2, p. 35.)

L'article premier du traité de 1927 dispose :

« Les Hautes Parties contractantes s'engagent réciproquement à
régler par voie pacifique et d'après les méthodes prévues par le
présent traité fous les litiges ou conflits, de quelque nature qu'ils
soient, qui viendraient à s'élever entre la Belgique et l'Espagne et
qui n'auraient pu être résolus par les procédés diplomatiques ordi-
naires. »

L'arrêt cité de la Cour permanente a interprété la phrase « tout diffé-
rend quel qu’il soit ... qui viendrait à s’élever », qui correspond au texte
de l'article premier du traité cité ci-dessus « tous les litiges ou conflits
de quelque nature qu'ils soient, qui viendraient à s’élever... », comme se
référant à tous les différends après l'établissement de la juridiction,
laquelle est entrée en vigueur lorsque l'Espagne est devenue partie au
Statut de la Cour. Les différends antérieurs restent donc exclus de cette
juridiction.

L'article 17, paragraphe 4, une fois rentré en vigueur, en 1955, les
réserves ratione temporis des articles I et 2 du traité jouaient de nouveau.

160
163 BARCELONA TRACTION (OP. DISs. ARMAND-UGON)

Le Gouvernement belge a suivi la pratique invariable de limiter,
d’accord avec le droit international général, dans ses déclarations du
25 septembre 1925 et du 10 juin 1948, l’acceptation de la juridiction
de la Cour par une clause ratione temporis. Il n’est pas pensable que ce
gouvernement ait voulu se départir et déroger cette règle, en signant
le traité de 1927. Ces déclarations permettent de présumer clairement
quelle était la volonté de la Belgique en cétte matière.

Il y a la mise en vigueur de certaines dispositions du traité de 1927,
qui étaient en sommeil, notamment celles qui mentionnaient la Cour
permanente. On peut dire que certaines dispositions du traité sont mises
en vigueur.

La seule exception à la non-rétroactivité admise par le protocole est
limitée par deux conditions: a) que le litige ait trait à l’interprétation
d’un traité antérieur encore en vigueur ; b) que l'application incriminée
ait commencé avant la signature du traité de 1927 et se soit poursuivie
après la signature. Ces conditions ne visent pas notre cas.

L'article 37 n’établit aucune réserve ratione temporis, il se limite à
mettre en vigueur la partie relative à la juridiction obligatoire qu'établit
le traité de 1927. C’est dans les dispositions de ce traité qu'il faut cher-
cher les limitations ratione temporis à la compétence de la Cour. Ce sont
celles signalées auparavant.

SUR LA JONCTION AU FOND DES TROISIÈME ET QUATRIÈME
EXCEPTIONS PRÉLIMINAIRES

Dans la jonction au fond, quatre points sont à retenir :

1. Le fondement de la juridiction internationale n’est pas, comme en
droit interne, la volonté d’un législateur, mais le consentement des
parties elles-mêmes.

2. C’est à la lumière de cette constatation fondamentale qu'il faut
apprécier l'effet de l’opposition d’une exception préliminaire par l'Etat
défendeur. Ce dernier fait usage, ainsi, de son droit de faire vérifier
préalablement par la Cour si l’affaire pour laquelle le demandeur a voulu
Vattraire devant la Cour est ou n’est pas l’une de celles pour lesquelles
il a accepté que la Cour se prononce à son égard. Pour cette raison,
lorsqu’est soulevée l'exception préliminaire, la procédure au fond est
arrêtée et ne peut, normalement, reprendre que lorsqu’a été tranchée la
question soulevée à titre d'exception préliminaire.

3. C’est toujours à la lumière de la constatation fondamentale faite

161
164 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

ci-dessus sous le n° r qu’il faut apprécier le problème de l’admissibilité
de la jonction au fond d’une exception préliminaire.

« La jonction au fond [remarquait Anzilotti (p. 647 du 3° adden-
dum au n° 2 de la série D)], obligeant un Etat à ester en justice
bien qu'il prétende ne pas avoir contracté pareille obligation a, dans
la procédure internationale, une tout autre signification que dans le
droit interne, où l'obligation d’ester en justice ne dépend pas de la
volonté de l'intéressé. »

Si donc l’on ne peut certes pas affirmer que la Cour ait besoin du
consentement du défendeur pour pouvoir joindre au fond une exception
préliminaire, il n’en reste pas moins que la jonction au fond ne peut
être décidée qu’à titre de mesure absolument exceptionnelle. Elle va
manifestement à l'encontre du droit du défendeur de ne pas discuter le
fond d’une affaire s’il n’est pas avant tout établi que son consentement
a été donné, d’une manière ou d’une autre, à ce que la Cour statue sur
cette affaire.

La Cour ne saurait donc avoir recours à la jonction au fond d’une
exception préliminaire que :

a) lorsque les Parties elles-mêmes le demandent, ou

b) lorsque la question soulevée à titre d’exception préliminaire est telle-
ment liée à la question qui constitue le fond de l'affaire qu'il est
manifestement impossible de trancher l’une sans trancher l’autre en
même temps.

4. Quant à la valeur d’une telle conclusion, il ne saurait y avoir de
différence aucune selon que la question soulevée à titre d'exception pré-
liminaire est une question de pure procédure ou une question qui est,
en elle-même, une question touchant au fond du droit. Ce qui est néces-
saire c’est qu’il s'agisse d’une question distincte de celle qui constitue
le fond même de l'affaire. Bien des questions peuvent être en elles-mêmes
de fond sans pour autant toucher au fond de l'affaire.

Il convient de garder ces quatre points particulièrement présents à
l'esprit lorsqu'il s’agit de prendre une décision quant à l'éventualité de
joindre au fond une question soulevée par l'Etat défendeur à titre d’ex-
ception préliminaire. Si la jonction au fond était décidée dans un cas où
cette question aurait pu être tranchée indépendamment du fond de
l'affaire, la Cour irait à l'encontre du but même de l'institution des excep-
tions préliminaires. Elle obligerait le défendeur à discuter tout le fond
d’une affaire à propos de laquelle elle risque de devoir reconnaître plus
tard qu'il n'était finalement pas du tout tenu de le faire.

162
165 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

En ce qui concerne l'affaire de la Barcelona Traction, rien ne justifie
l’idée d’une jonction au fond des troisième et quatrième exceptions.
L'idée exprimée au cours des audiences, selon laquelle, dans notre hypo-
thèse, la Cour devrait d’abord explorer les circonstances de la cause
susceptibles d’avoir un effet sur le jus stand: de l'Etat belge, et devrait
se prononcer en fonction de ces circonstances, risque de mener à une
situation absurde. Ce qui est nécessaire en premier lieu c’est d’établir la
règle qui domine la matière. Ensuite il faut vérifier si cette règle envi-
sage jamais la possibilité qu’en cas de préjudice causé à une société par
un Etat étranger, la protection diplomatique soit exercée par un Etat
autre que l’Etat national de la société elle-même. Et si la Cour aboutit
à une conclusion négative, elle devra tout simplement déclarer que
VEtat belge n'a pas qualité pour exercer la protection diplomatique
dans l'affaire de la Barcelona Traction, qu'il se présente comme protec-
teur de la société prétendument lésée ou qu'il veuille agir en tant que
protecteur des prétendus actionnaires belges de la société en question.
Les circonstances du cas d'espèce ne peuvent absolument rien changer
à une telle conclusion.

Sélon les termes mêmes de son mandat, la Cour doit appliquer le droit
international ; elle doit appliquer une règle du droit international pour
trancher les questions qui sont soulevées à titre d'exception préliminaire,
que ce soit la question du défaut de qualité du Gouvernement belge ou
celle du défaut d’épuisement des recours internes. L'idée même d'une
décision d'espèce, telle que le Gouvernement belge semble vouloir la sug-
gérer, est inadmissible. Imaginerait-on que la Cour s’abstienne de recher-
cher la règle de droit international qui concerne les questions envisa-
gées et qu'elle tranche ces questions en elles-mêmes sans se soucier
d'avoir défini au préalable les règles à appliquer ? Ou encore imagine-
rait-on qu'après avoir défini ces règles, elle ne les applique pas en
l'espèce ? Cela équivaudrait non pas à décider selon les circonstances du
cas d'espèce mais à inventer et à appliquer à ce dernier une règle diffé-
rente de celle qu’édicte le droit international : donc à violer manifeste-
ment cette règle. .

D'autre part, il est bien évident que la question concernant le défaut
de qualité du Gouvernement belge peut être tranchée sans qu'il y ait
rien à tirer, à cet égard, d’un examen du fond de l'affaire. Le fond de
l'affaire est constitué par la question de savoir si une société canadienne
a où n’a pas subi en Espagne un déni de justice. Que la réponse à cette
question soit positive ou négative, cela ne modifie en rien la position à
prendre sur le point de savoir si le Gouvernement belge a ou n’a pas
qualité pour intervenir dans l'affaire, soit au titre de la protection diplo-
matique de la société, soit au titre de la protection diplomatique des
prétendus actionnaires belges de la société ; ni non plus sur le point de
savoir si la Sidro est ou n’est pas actionnaire de la Barcelona Traction.

Le Gouvernement belge a admis, soit au moment où li a présenté au
Gouvernement espagnol son projet de compromis, soit ultérieurement
au moment où, après le refus du Gouvernement espagnol, il l’a averti

163
166 BARCELONA TRACTION (OP. DISS. ARMAND-UGON)

de l’introduction de sa requête unilatérale, que la question concernant
la qualité du Gouvernement belge pour agir dans l’affaire pouvait et
devait être tranchée préalablement à tout examen du fond. On se rappel-
lera que le Gouvernement belge avait même expressément exclu cette
question de celles pour lesquelles une jonction au fond pouvait être
envisagée. Il ne peut pas avoir aujourd’hui une opinion différente de
celle qu’il avait alors ; il ne peut pas prétendre aujourd’hui que la ques-
tion de la qualité pour agir du Gouvernement belge ne peut pas être
disjointe du fond de l'affaire, alors qu’au moment de | introduction de
la requête il affirmait lui-même le contraire.

Les deux gouvernements sont d’accord pour que la Cour statue sur
la question si la dernière requête est pareille à la première (dans les deux
requêtes il y aurait protection de la Barcelona Traction) et si l’inscrip-
tion au registre de la société prouve la qualité des actionnaires. Ces
points de avis des deux gouvernements ne doivent pas se joindre au
fond.

Il en va de même pour la question de l'épuisement des recours internes.
Que la déclaration de faillite de la Barcelona Traction et ses conséquences
aient constitué ou non un déni de justice à l’égard de la société, cela
n'empêche nullement que la société elle-même, et elle seule, ait eu la
possibilité et le devoir d'utiliser en temps utile les moyens de recours que
l’ordre juridique espagnol mettait à sa disposition contre la déclaration
de faillite en question. La société ne l’a pas fait : elle a donc perdu le
droit de se plaindre, sur le plan international, d’un déni de justice qui,
s’il avait vraiment existé, aurait pu être éliminé sur le plan interne, et
ne l’a pas été uniquement à cause de sa propre négligence. Rien dans
cette constatation ne saurait être modifié par une recherche visant à
établir si le prétendu déni de justice a existé ou non, ou encore si les
prétendus actionnaires belges de la société ont subi ou non, dans leurs
intérêts, une répercussion du préjudice subi par la société. C’est à la
société, à ses administrateurs, qui n’ont pas sauvegardé, par les moyens
appropriés, les droits et les intérêts de la société, que les actionnaires
doivent adresser leurs reproches, et non pas à l'Etat espagnol qui n’a
jamais eu affaire à eux.

On ne peut voir comment la Cour pourrait tirer d'un examen au fond
quelque élément utile pour trancher les exceptions préliminaires rela-
tives au défaut de qualité du Gouvernement belge et au défaut d’épui-
sement des recours internes. La jonction au fond de ces exceptions dans
un cas où les questions qu’elles comportent sont manifestement distinctes
et indépendantes de la question qui constitue le fond de l'affaire ne pour-
rait-elle se considérer comme un écart des règles qui régissent la procé-
dure relative à l’examen des exceptions préliminaires et, au-delà de ces
règles, comme un écart des principes sur lesquels repose la juridiction
internationale elle-même ?

(Signé) ARMAND-UGON.

164
